 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 8Aluminum Casting & Engineering Co., Inc. and United Electrical, Radio and Machine Workers of America (UE). Cases 30ŒCAŒ12855, 30ŒCAŒ12902, 30ŒCAŒ12943, 30ŒCAŒ12944, and 30ŒCAŒ12949 April 9, 1999 DECISION AND ORDER BY MEMBERS LIEBMAN, HURTGEN, AND BRAME On May 12, 1998, Administrative Law Judge William G. Kocol issued the attached decision.  The Respondent filed exceptions and a supporting brief.  The General Counsel filed cross-exceptions and a brief in answer to Respondent™s exceptions and in support of his cross-exceptions.  The Charging Party filed an answering brief.  The Respondent also filed an answering brief in opposi-tion to the General Counsel™s cross-exceptions and reply briefs to the General Counsel™s and the Charging Party™s answering briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions1 and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions, except as modified below, and to adopt the recom-mended Order as modified and set forth in full below.3 1.  The Respondent has excepted to the judge™s finding that the Respondent violated Section 8(a)(3) and (1) by failing to implement a wage increase.  For the reasons set forth below, we find no merit in this exception.   The judge found that, during the Union™s organizing campaign, the Respondent raised the wage increase mat-ter with employees on several occasions.  At a meeting held in October 1994,4 the Respondent advised employ-ees of its policy of reviewing wages on a yearly basis and announcing adjustments in January, but added the fol-lowing proviso:  ﬁThat™s what happens . . . when there is no union.ﬂ                                                                                                                      1 No exceptions were filed to the judge™s dismissal of allegations that the Respondent violated Sec. 8(a)(1) of the Act by interrogating em-ployees; by telling employees to stop supporting the Union and blaming union supporters for damage to vehicles; by circulating a memo on February 2, 1995, requesting employees to inform the Respondent if approached to sign authorization cards; and by enforcing a no-solicitation rule to prevent employee Jeffery Greuel from discussing the Union with other employees. 2 The Respondent and the General Counsel have excepted to some of the judge™s credibility findings.  The Board™s established practice is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. We adopt the judge™s finding that the Respondent did not violate Sec. 8(a)(3) and (1) of the Act by suspending and ultimately discharg-ing employee Greuel.  Although agreeing with the judge that Respon-dent did not violate the Act by suspending and discharging Greuel, Member Hurtgen does not find that the element of timing is supported by the record.  Thus, in Member Hurtgen™s view, the General Counsel has not met his burden under Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), of showing that Greuel™s protected activity was a motivating factor in the Respondent™s decision to suspend and terminate him. 3 We modify the judge™s remedy section to provide that the Respon-dent shall pay interest on the backpay due employees as prescribed in New Horizons for the Retarded, 283 NLRB 1173 (1987). In a meeting held by the Respondent on December 7Šless than a month before the electionŠthe Respondent again reminded employees that its ﬁpast and present practiceﬂ was to announce a wage increase in late De-cember or early January, and ﬁto put the increase into effect in February.ﬂ  However, the Respondent added a caveat:  Obviously, if a union comes in, wages would be sub-ject to the process of bargaining and wage programs could not be changed (up or down) during that process.  The law does not provide time guidelines as to how long negotiations could last.  That could take months or years.  After the election of January 5 and 6, 1995, which the Union won and to which the Respondent filed objec-tions,5 the Respondent, despite having conducted its an-nual wage survey, informed the employees that it would not grant any increase until the election results were cer-tified.  Then, in a March 27, 1995 leaflet to employees entitled, ﬁWhen will it end?ﬂ the Respondent stated that employees were ﬁwondering what happened to the un-ion™s big promises of wage increases you were supposed to get months agoﬂ and that employees were asking ﬁwhen this mess will finally end.ﬂ  The leaflet continued:  ﬁThe fact is we are a long way from the end.  The union has denied the obvious errors in the election and has in-sisted on a long hearing.  We are probably months away from a final decision.ﬂ  The leaflet concluded as follows:  ﬁTired of all the mess?  There is only one solution.  Say NO to the union, don™t sign their cards, and vote NO when you get the chance.ﬂ  (Emphasis in original.) Finally, in a June 27, 1995 leaflet to employees, the Respondent explained that employees had still not re-ceived a wage increase because the Union ﬁstuck its nose in.ﬂ  The Respondent then posed the following question:  ﬁWeren™t we all a lot better off [before the Union]?ﬂ Withholding a wage increase during a union organiz-ing campaign has been found to be an unfair labor prac-tice ﬁif the employer attempts to blame the union for the withholding.ﬂ  NLRB v. Otis Hospital, 545 F.2d 252, 254Œ255 (1st Cir. 1976).  Here, we agree with the judge that ﬁby at least June, the Respondent had explicitly blamed the Union (‚the UE stuck its nose in™) for the failure to grant the wage increase.ﬂ  In addition, we rely  4 All subsequent dates are in the second half of 1994 and the first half of 1995. 5 The Board sustained two of the Respondent™s objections and set aside the election. 328 NLRB No. 2  ALUMINUM CASTING & ENGINEERING CO. 9on the evidence that as early as October, and again in 
December, the Respondent su
ggested to employees that 
the presence of the Union could affect its practice of an-

nouncing wage adjustments in January and implementing 
them in February.  Further, in March, the Respondent 
expressly blamed the Union 
for ﬁthe mess,ﬂ a not too 
subtle reference to the employees™ failure to receive a 
wage increase in February.  In sum, the record shows that 
the Respondent initially cautioned employees that the 
Union would be an obstacle to their timely receipt of the 
annual adjustment and then, when the employees never-
theless voted for the Union in January, the Respondent 
unambiguously attributed to the Union the responsibility 
for the absence of the wage increase. 
Contrary to the Respondent™s contention, it was not 
caught between the proverbial ﬁrock and a hard placeﬂ in 

deciding whether to 
grant the increase.  ﬁ[N]either [grant-
ing nor withholding a wage increase] has been declared 
illegal per se.  It becomes so only if the employer is 
found to be manipulating benefits in order to influence 
his employees™ decision during the union organizing 

campaign.ﬂ  
Otis Hospital
, supra, 545 F.2d at 255.  As 
set forth above, we agree with the judge that this is such 
a case of benefit manipulation, and we therefore adopt 
his unfair labor practice finding. 
2.  We adopt the judge™s 
finding that the Respondent 
violated Section 8(a)(1) of 
the Act by asking employees 
to inform the Respondent if ﬁanyone puts you under any 
pressure to sign a union card or threatens you in any way 
because you won™t sign a card
.ﬂ  We limit our finding of 
unlawfulness to that part of
 the statement that directs 
employees to report any ﬁpre
ssureﬂ put on them to sign 
union cards.  See 
Publisher™s Printing Co.
, 317 NLRB 
933, 934 (1995), enfd. 106 F.3d 401 (6th Cir. 1996). 
3.  We adopt the judge™s 
finding that the Respondent 
violated Section 8(a)(1) of the Act by reimbursing em-
ployees for damage to their cars if the employees attrib-
uted the damage to the Union.
6  There was no evidence 
that the Respondent had any reasonable basis to believe 
that the Union was in any way responsible for the dam-
age to the vehicles, and th
e Respondent™s past practice 
limited reimbursement for damage to employees™ vehi-
cles to that which the Respondent caused or could have 
caused.  In this instance, 
however, the Respondent reim-
bursed employees for damage to their vehicles based on 
the employees™ unsupported assertions that the damage 
had occurred on or near its property and was caused by 
union supporters.  The effect of the Respondent™s con-
duct was to communicate a message to its employees that 
it was willing to act in a disparate manner and contrary to 
past practice if they would accuse union supporters (and 
no others) of being responsible for the damage to their 
vehicles. 
                                                          
                                                           
6 The judge found that the Respondent
™s facility is located in an in-
dustrial area where damage to cars occurs occasionally. 
4.  We also adopt the judge™s finding that the Respon-
dent violated Section 8(a)(1) of the Act by maintaining in 
its employee handbook the statement that it was the Re-
spondent™s ﬁintention to do everything possible to main-
tain our company™s union-free status for the benefit of 
both our employees and [the Company].ﬂ
7  We find that 
the statement, in the context of actual unlawful conduct, 
reasonably conveyed the message that the Respondent 
would do anything, including unlawful conduct, to main-
tain its union-free status.
8  Relying on Section 8(c) of the 
Act, our dissenting colleague says that the Respondent 
has no obligation to qualify this statement, even if made 
in the context of the commission of actual unfair labor 
practice conduct.  In response
, we note that the applica-
bility of Section 8(a)(1) turns on whether a given state-
ment would reasonably tend to interfere with, restrain, or 
coerce Section 7 rights.  Thus, while we agree that Sec-
tion 8(c) affords an employer the right to state its views 
on unionization, the Respondent™s statement does not just 
simply set forth such views.  Rather, in this context, it 
sets forth what the Respondent would 
do to prevent un-
ionization. 
5.  Contrary to our dissenting colleague, we agree with 
the judge that the Respondent 
violated Section 8(a)(1) of 
the Act by maintaining in its rules of conduct a no-
solicitation rule that prohibits employees from 
ﬁ[s]oliciting or selling on company premises except 

when all concerned are relieved from duty.ﬂ  Although 
our dissenting colleague claims that this rule is ﬁunambi-
guous,ﬂ the Board has squarely held that ﬁdutyﬂ time 
rules such as this one are ambiguous and overbroad be-
cause they ﬁreasonably could 
be understood to mean that 
[employees] were prohibited from [engaging in] pro-

tected concerted activity from
 the time that they came on 
duty or began their shift, including during breaks or meal 
periods.ﬂ  
Central Security Services,
 315 NLRB 239, 243 
(1994).  Citing 
Southeastern Brush Co.,
 306 NLRB 884 
fn. 1 (1992), the 
Central Security 
Board analogized a 
ﬁdutyﬂ time rule to an overbroad and unlawful ﬁcom-
panyﬂ time rule, and implicitly distinguished a ﬁdutyﬂ 
 7 Member Hurtgen does not, however, agree with the judge™s finding 
that the statement itself conveyed to
 employees that the Respondent 
would resort to unlawful conduct to maintain its union-free status. 
8 Member Liebman finds the handbook statement to be unlawful 
both for the reasons stated above and the reasons stated by the judge.  
Moreover, the cases relied upon by her dissenting colleague are readily 
distinguishable from the instant case.  Thus, in 
L™Eggs Products, Inc. v. 
NLRB, 
619 F.2d 1337, 1347 (9th Cir. 1980), and in 
NLRB v. Threads, 
Inc., 
308 F.2d 1, 8-9 (4th
 Cir. 1962), the employers stated, respectively, 
that they would use ﬁevery 
lawful means possibleﬂ and ﬁevery 
proper meansﬂ to oppose attempts at unioniza
tion.  (Emphasis added).  In the 
instant case, the Respondent stated it would do ﬁeverything possibleﬂ to 

maintain its union-free status without any qualification that those 
means would be ﬁlawfulﬂ or ﬁpro
per.ﬂ  The dissent also cites J. D. 
Hinkle, 301 NLRB 801 (1991), for the pr
oposition that an employer 
may tell his employees that he w
ould not ﬁhave a third party running 
[his] company.ﬂ  That issue, however
, is not before us in the instant 
case.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 10time rule from a ﬁworkingﬂ time rule, which is presump-
tively lawful under 
Our Way, 
268 NLRB 394 (1983), 
cited by our dissenting colleague.  Accordingly, we con-

clude that the judge proper
ly found the Respondent™s 
ﬁdutyﬂ time rule to be unlawful conduct under estab-
lished Board precedent. 
6.  The judge concluded that Respondent™s remark 
about employee Shaw™s ﬁSlave Co.ﬂ button violated Sec-

tion 8(a)(1).  We disagree.
9  We acknowledge, as did the 
Respondent, that the button was related to the Union™s 
campaign.  However, Respondent™s remark concerning 
the button was not violative of Section 8(a)(1).  Respon-
dent did not say, or even suggest, that it would terminate 
Shaw™s employment.  Nor di
d Respondent suggest that 
being prounion was incompatible with continued em-
ployment.  Rather, Respondent simply questioned why 
an employee who thought he 
was a slave would wish to 
continue to work for the company and endure that slav-
ery.10  In the context of the ﬁSlave Co.ﬂ legend, the ques-
tion would appear to be a reasonable one.
11  In any event, 
it did not interfere with, threat
en or restrain Shaw™s right 
to wear the button.
12 AMENDED 
CONCLUSION OF 
LAW Delete Conclusion of Law 
7 and renumber accordingly 
the paragraphs that follow. 
ORDER The National Labor Relations Board orders that the 
Respondent, Aluminum Casting & Engineering Co., Inc., 
Milwaukee, Wisconsin, its officers, agents, successors, 
and assigns, shall 
1.  Cease and desist from 
                                                          
                                                           
9 As indicated in his separate opinion, Member Brame joins Member 
Hurtgen in reversing the judge on th
is issue.  Member Liebman dissents 
for the reasons set forth in fn. 12, infra. 
10 We stress that Shaw™s button was an intentional exaggeration of 
the prevailing employment conditions 
at the Respondent™s facility to which Supervisor David Mekka in turn responded with a retort.  In the 
context of such verbal sparring, Mekka™s remarks would not have rea-
sonably conveyed the message that Shaw would suffer adverse conse-
quences for wearing this button.  Indeed, Mekka himself was not the 
subject of any other unfair labor practice allegations. 
11 Compare 
Gravure Packaging,
 321 NLRB 1296, 1303 (1996), 
enfd.mem. sub nom. 
Graphic Packaging Corp. v. NLRB, 
116 F.3d 941 
(D.C. Cir. 1997).  In that case, the employer did not ask a question.  
Rather, he affirmatively told employee
s that, if they wanted to work for 
a unionized company, ﬁthere™s the door, go work for a union.ﬂ 
12 Member Liebman agrees with her colleagues and the judge that 
the button was related to the Union™s campaign.  However, Member 
Liebman disagrees with her collea
gues™ contention that Supervisor 
Mekka merely asked employee Shaw why he would want to continue to 
work for a ﬁslaveﬂ company.  Rath
er, the credited testimony is that 
Mekka said, ﬁIf you don™t like working here, 
why don™t you go some-
where else?ﬂ  (Emphasis added.)  Thus, 
Mekka clearly suggested that 
union supporter Shaw should quit his 
employment with the Respondent 
and work elsewhere.  Accordingly, Member Liebman would adopt the 
judge™s finding that Mekka™s statement violated Sec. 8(a)(1) because it 

reasonably conveyed to Shaw that 
his prounion sympathies were in-
compatible with continued employment.  See 
Gravure Packaging, 

supra, and cases cited in the Board™s decision. 
(a)  Threatening employees that the Company will en-
gage in unlawful conduct to maintain its union free 
status, and indicating to employees that it would be futile 
for them to engage in union activity. 
(b)  Discontinuing the Company™s practice of conduct-
ing annual wage surveys, and based thereon, granting 

annual wage increases, because employees voted to se-

lect the Union as their collective-bargaining representa-
tive. 
(c)  Failing to announce a wage increase, telling em-
ployees that there will not be
 an annual wage increase, 
and telling employees that the Union is to blame for the 

failure to grant an annual wa
ge increase, all because em-
ployees voted to select the Union as their collective-
bargaining representative. 
(d)  Maintaining a rule restricting employee solicita-
tion that does not clearly i
ndicate that employees are 
permitted to engage in solicitation during nonworking 

times. 
(e)  Soliciting reports of employees who ﬁpressureﬂ 
employees into supporting the Union. 
(f)  Paying for damage to vehicles for those employees 
who claim that the damage was caused by union support-
ers. (g)  In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a)  Rescind from its handbook, in the section entitled, 
ﬁWhat about a Union,ﬂ the unlawful sentence described 
above. (b)  Rescind the unlawfully overbroad rule restricting 
employee solicitation. 
(c)  Make whole all employees who were not granted 
annual wage increases in 1995 to date in the manner set 

forth in the remedy section of the judge™s decision, as 
modified by the Board™s decision. 
(d)  Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(e)  Within 14 days after service by the Region, post at 
its facility in Milwaukee, Wi
sconsin, copies of the at-
tached notice marked ﬁAppendix.ﬂ
13  Copies of this no-
tice, on forms provided by the Regional Director for Re-
gion 30, after being signed by the Respondent™s author-
ized representative, shall be posted by the Respondent 
and maintained for 60 consecutive days in conspicuous 
 13 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 ALUMINUM CASTING & ENGINEERING CO. 11places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at 
any time since October 14, 
1994. 
(f)  Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
IT IS FURTHER ORDERED
 that the complaint is dismissed 
insofar as it alleges violations of the Act not specifically 
found. 
 MEMBER BRAME
, concurring in part and dissenting in part. 
Contrary to the majority, I would reverse the judge and 
dismiss allegations that the Respondent violated Section 
8(a)(1) of the Act by informing its employees that it in-
tended to remain ﬁunion-freeﬂ and by maintaining an 
allegedly unlawful no-solicitation rule.  In the remaining 
respects, I agree with my colleagues™ decision.
1 1. There is a statement in
 the Respondent™s employee 
handbook stressing its ﬁintention to do everything possi-
ble to maintain our company™s union-free status for the 
benefit of both our employees and [the Respondent].ﬂ  
The handbook was distributed more than 3 years before 
any organizing activity began and the section from which 
the statement is taken also describes the difficult, conten-
tious relationship the Respondent had with another union 
in the past.  Section 8(c) of the Act specifically recog-
nizes employers™ right to ex
press their views about labor 
issues and unionization in noncoercive terms.
2  As the 
Supreme Court stated in 
NLRB v. Gissel Packing Co.,
  395 U.S. 575, 617 (1969), ﬁan employer™s free speech 
right to communicate his views to his employees is 
firmly established and cannot be infringed by a union or 
the Board.ﬂ 
The Respondent in this case 
merely exercised its First 
Amendment right to inform employees that it preferred 

to operate its business without a union.  There was noth-
ing threatening in the Respondent™s handbook statement.  
                                                          
                                                           
1 In agreeing with my colleagues and the judge that the Respondent 
violated Sec. 8(a)(3) and (1) by fa
iling to implement a wage increase, I 
rely solely on the rationale that it so
ught to place the onus on the Union 
for its action. 2 Sec. 8(c) of the Act states that: 
The expressing of any views, argument, or opinion, or the 
dissemination thereof, whether in 
written, printed, graphic, or visual form, shall not constitute
 or be evidence of an unfair labor practice under any of the provisions of this Act, if such 

expression contains no threat of reprisal or force or promise 
of benefit. 
Unlike the majority and the judg
e, I cannot infer that the 
Respondent was notifying employees that it would resort 
to unlawful means to prevent unionization.  In 
J. D. Hin-
kle & Sons, Inc.,
 301 NLRB 801 (1991), the Board found 
that the employer did not vi
olate the Act when its presi-dent told employees that he was ﬁnot going to have a 
third party    running [his] company.ﬂ
3 2.  The Respondent maintains as part of its Rules of 
Conduct for employees a no-solicitation rule that prohib-

its ﬁ[s]oliciting or selling on company premises except 
when all concerned are relieved from duty.ﬂ  My col-
leagues adopt the judge™s find
ing that the maintenance of 
this rule violated the Act based on 
Ebon Research Sys-
tems, 290 NLRB 751, 761Œ762 (1988), where the em-
ployer™s rule used the terms ﬁduty hoursﬂ and ﬁduty 
timeﬂ without clarification.  
Ebon Research Systems 
is, however, distinguishable.  Here, the Respondent prohib-

ited solicitations and sales 
unless ﬁall concerned were 
relieved from duty.ﬂ  This unambiguous language pro-
tected the employer™s interest in working time, and em-
ployees would reasonably understand that the Respon-
dent did not permit solicitation if any of the participants 
was on ﬁdutyﬂ time or working time at the Respondent™s 
facility.  This view of the rule is consistent with the other 
rule, posted in the Respondent™s lunchroom and not al-
leged to be unlawful, which prohibited solicitation during 
working time.  And this construction of the rule is in per-

fect harmony with the standard for valid no-solicitation 
rules that the Board established in 
Our Way, 
268 NLRB 
394 (1983), distinguishing between presumptively valid 
rules barring solicitation and distribution during working 
time in contrast to presumptively invalid rules prohibit-
ing such activity during working 
hours
.4  The Respon-
dent™s rule, therefore, was presumptively valid under the 

Act and the General Counsel has presented no evidence 

here to rebut this presumption.  Accordingly, I would 
find that the Respondent has maintained a lawful no-
 3 The circuit courts also reached this conclusion in 
L™Eggs Products, 
Inc. v. NLRB,
 619 F.2d 1337, 1347 (9th Cir. 1980), modifying in rele-
vant part 236 NLRB 354 (1978) (employer stated that it would use 
ﬁevery lawful means possible 
to avoid unionizationﬂ), and 
NLRB v. Threads, Inc.,
 308 F.2d 1, 8Œ9 (4th Cir. 1962), modifying in relevant 
part 132 NLRB 452 (1961) (employer told employees that it would 

ﬁuse every 
proper means to prevent [the union] from coming into the 
plant.ﬂ  (emphasis in original.)  Contrary to my colleagues, I would not 
find that statement at issue unlawful because this Respondent failed to 
qualify its handbook statement apprisi
ng employees of its intention to 
remain ﬁunion-free.ﬂ  I stress that 
employers have no such obligation 
under Sec. 8(c) of the Act, the free 
speech proviso, as the language used 
contains no threat of reprisal or
 force or promise of benefits. 
4 Contrary to my colleagues, I disagree with the Board™s decision in 
Central Security Services, 315 NLRB 239, 243 (1994), and decline to 
follow it.  The employer™s rule in that case provided ﬁ[o]nce on duty, 
the carrying and reading of any type of literature is strictly forbidden.ﬂ  
I find that, as in the present case, the employer™s rule in 
Central Secu-rity Services only prohibited solicitation and distribution activities 
during 
worktime and, thus, also was presumptively valid under 
Our 
Way, 
supra. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 12solicitation rule and would dismiss the complaint allega-
tion to the contrary. 
APPENDIX  
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union. 
To bargain collectively through representatives 
of their own choice. 
To act together for other mutual aid or protection. 
To choose not to engage in any of these protected 
activities. 
 WE WILL NOT threaten to use unlawful conduct to main-
tain a union free status. 
WE WILL NOT indicate that it is futile for you to engage 
in union activity. 
WE WILL NOT discontinue our practice of conducting 
annual wage surveys and, based thereon, granting wage 
increases, because employees 
voted to select the United 
Electrical, Radio and Machine 
Workers of America (UE) 
as their collective-bargaining representative. 
WE WILL NOT fail to announce an annual wage in-
crease, tell employees that they will not receive an an-
nual increase, or tell employees that the Union is to 
blame for the failure to grant 
an annual wage increase, all 
because employees voted to select the Union as their 
collective-bargaining representative. 
WE WILL NOT maintain a rule restricting employee so-
licitation that does not clearly
 indicate that employees are 
permitted to engage in solicitation during nonworking 
times. 
WE WILL NOT ask that you report employees who 
ﬁpressureﬂ employees to support the Union. 
WE WILL NOT pay for damage to vehicles for employ-
ees who claim that the damage was caused by union sup-
porters. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL rescind from our handbook, in the section en-
titled, ﬁWhat about a Union,ﬂ that portion determined to 

be unlawful. 
WE WILL make employees whole for the annual wage 
increases that were unlawfully withheld from them. 
WE WILL rescind the unlawfully broad rule that restricts 
employee solicitation. 
 ALUMINUM CASTING & 
ENGINEERING  CO., I
NC. Benjamin Mandelman 
and J. Edward Castillo, Esqs.,
 for the General Counsel. Paul E. Prentiss 
and Eric H. Rumbaugh, Esqs. (Michael Best & 
Friedrich, LLP)
, of Milwaukee, Wisconsin, for the Respon-dent. Terry Davis 
and Walter Parks
, Esqs., for the Charging Party
. DECISION STATEMENT OF THE 
CASE WILLIAM G. K
OCOL, Administrative Law Judge. This case 
was tried in Milwaukee, Wisc
onsin, on February 23Œ26, 1998. 
The charges in Cases 30ŒCAŒ12855, 30ŒCAŒ12902, 30ŒCAŒ
12943, 30ŒCAŒ12944, and 30ŒCAŒ12949 
were filed April 6, May 19, June 21 and  29, 1995, 
respectively; th
e first amended 
charge in Case 30ŒCAŒ12902 was 
filed June 23, 1995.  The amended order consolidating cases
, consolidated complaint and 
notice of hearing (the complaint) was issued December 5, 1997.  

The complaint alleges that Aluminum Castings & Engineering 
Co., Inc. (Respondent) violated Section 8(a)(1) of the Act by 
threatening employees with termination for engaging in union 
activity, failing to announce a pay 
raise in order to discourage 
union activity, telling employees 
that it would reimburse em-
ployees for damage to their vehicles if the employees believed 
that the damage was attributable to the United Electrical, Radio 
and Machine Workers of America (UE) (the Union), requesting 
employees to notify management of the identity of union pro-
ponents, informing employees that it would not decide whether 
or not to grant a wage increase until after the election results in 
Case 30ŒRCŒ5649 were certified, informing employees that the 
reason there had been no raises was due to the Union™s organiz-
ing campaign, discriminatorily 
enforcing an unlawfully broad 
rule prohibiting employees fro
m discussing the Union, and 
interrogating employees concerning their union sympathies.  
The complaint also alleges that
 Respondent violated Section 
8(a)(3) and (1) of the Act by 
suspending and later discharging 
employee Jeff Greuel because of
 his support for the Union and 
by failing to implement a wage increase for employees.
1  Re-
spondent filed a timely answer that admitted the allegations in 
the complaint concerning the filing and service of the charges, 
commerce and jurisdiction, labor 
organization status, and rele-
vant supervisory and agency a
llegations.  Respondent denied the substantive allegations of the 
complaint.  Prior to the hear-
ing the Regional Director amended the complaint to add allega-

tions that Respondent violated 
Section 8(a)(1) by telling em-
ployees to stop supporting the Union and blaming union sup-

porters for damage to vehicles, telling employees that support 
for the Union was incompatible
 with continued employment, 
and maintaining a rule in its
 handbook that impermissibly re-
stricts employee solicitation for the Union.  At the hearing the 
General Counsel was granted permission to amend the com-plaint to add an allegation that Respondent violated Section 
8(a)(1) by promising an employee
 a wage increase if he would 
refrain from engaging in union activity.  
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and Re
spondent, I make the following 
                                                          
 1 At the hearing the General Counsel™s motion to amend the com-
plaint to delete allegations con
cerning employees Stanley Cunningham 
and Carlos Azurdia was granted. 
 ALUMINUM CASTING & ENGINEERING CO. 13FINDINGS OF FACT
 I.  JURISDICTION
 Respondent, a corporation, operates a foundry engaged in the 
manufacture of metal parts at it
s facility in Milwaukee, Wis-
consin, where it annually sell
s and ships goods and materials 
valued in excess of $50,000 directly to customers located out-
side the State of Wisconsin.  Re
spondent admits and I find that 
it is an employer engaged in commerce within the meaning of 

Section 2(2), (6), and (7) of the Act and that the Union is a 
labor organization within the m
eaning of Section 2(5) of the 
Act. 
II.  BACKGROUND A.  Respondent™s Business 
As indicated, Respondent operates a foundry.  As such, it 
melts bar stock of ingot into liquid form, which is then poured 
into molds to create parts.  These parts are then supplied to 
automobile manufacturers for use in motorized vehicles.  Re-
spondent™s facility actually cons
ists on two facilities, plant one 
and plant two.  At the time of
 the hearing, Respondent em-
ployed about 320 production and maintenance employees.  
During 1994, Respondent employed about 410 to 420 employ-
ees in those positions.  The em
ployees work on three shifts.  
The first and second shifts are involved in production work; the 
third shift does maintenance work.  As is generally the case in 
the foundry industry, Respondent experiences a very high turn-
over of employees; it finds it very
 hard to retain a reliable work 
force.  This in turn requires Respondent to expend resources 
required to train the new employees. 
James VanderMale is Respondent™s
 director of labor rela-
tions; he is in overall charge 
of Respondent™s labor relations™ 
policies.  He reports to Eckha
rt Grohmann, Respondent™s presi-
dent and owner. 
 B.  The Election  
On January 5 and 6, 1995, an election was conducted in a 
unit of Respondent™s production a
nd maintenance employees.  
The Union had filed a petition for an election with the Board on 
November 18, 1994, and the partie
s entered into a stipulation 
for an election on December 6, 1994.  Of approximately 396 
eligible voters, 193 votes were cast in favor of the Union and 
183 votes were cast against the Union.  Challenged and void 
ballots were not sufficient in number to affect the results of the 
election.  Respondent filed time
ly objections to the election and 
a hearing was conducted on the obj
ections by Hearing Officer 
Mary Ellen Larson on 20 days 
beginning February 27 and end-
ing June 6, 1995.  Hearing Officer Larson recommended that 
the election be set aside, and the Board agreed in an unreported 
decision. The Board specifically relied on the fact that the evi-
dence showed that the election notice used to advise employees 
about the election contained transl
ation errors that tended to 
compromise the neutrality of the Board by confusing the iden-
tity of the Board with that of the Union and unions in general.  
The Board directed a second election.  That election has not yet 
been held because further processing of the representation case 
is blocked by the unfair labor practice charges in this case. 
The evidence shows that employees engaged in union activ-
ity beginning in June 1995.  Vander
Male admitted that by that 
time Respondent was aware that an organizing campaign was 
underway on behalf of the Union by virtue of graffiti on bath-
room walls, authorization cards
 being found in the lunchroom, 
and union literature being found on the locker room floors. 
Respondent conducted a vigorous 
effort to persuade employ-
ees not to support the Union.  During opening statements Re-spondent™s counsel stated that ﬁbecause of the passions driving 
both parties the game was played at or near the edges of the law 
because to do otherwise in this context would be a guaranteed 
failure.  There is no dispute about 
that.ﬂ  In direct response to 
the Union™s organizing effort, Respondent conducted captive 
audience meetings with groups 
of employees during working 
time, distributed literature, and regularly engaged in one on one 
conversations between employee
s and supervisors about the Union.  The literature included an assertion that, ﬁ[t]he UE is a 
despicable union, outcast dogs of the mainstream Labor Un-
ions™ bottom feeders.ﬂ  Some literature emphasized to employ-
ees that wages and benefits were
 subject to bargaining if the 
employees were represented by a union, and that as a result of 

bargaining employees could end with more, less or the same, 
and that the bargaining process can take months and even 
years; other literature emphasized the employee™s right to select 
or not select a coll
ective-bargaining representative.  Respon-
dent also conducted training for 
its supervisors concerning what 
they lawfully could say to em
ployees concerning the Union™s 
organizational effort.  The Union also conducted a vigorous 
campaign and distributed literatur
e that advised employees of 
their rights under the Act and wh
at the employees could expect 
in terms of a response by Respondent to the union campaign.   
III.  ALLEGED UNFAIR LABOR PRACTICES
 A.  The Failure to Grant a Pay Raise Allegation 
The complaint alleges that Respondent violated Section 
8(a)(1) by failing to announce a wage increase on January 6, 
1995, to be effective in February 1995; by announcing to em-
ployees on February 5, 1995, that it would not decide whether 
to grant such an increase until after the election results were 
certified; and by informing em
ployees on June 21, 1995, that 
the reason there had been no raises for employees was the Un-
ion™s campaign.  The complaint also alleges that Respondent 
violated Section 8(a)(3) and (1) 
by failing to implement a wage 
increase for employees on about February 1, 1995.   
Respondent has several pay systems in place for its employ-
ees.  The training and devel
opment program impacts employ-
ees™ wages.  This program was conceived in 1993 and the for-
mal implementation began in 
about July 1994.  Respondent 
hired Robert Reimer, a former 
high school teacher and instruc-
tor at the Milwaukee Area Technical College, on July 18, 1994, 
to manage and implement that program.  The objective of the 
program was to upgrade Respondent™s employee training pro-

gram and allow employees to ear
n more money as they learned 
more skills and became more proficient in their jobs.  The pro-

gram as implemented had three tie
rs.  Tier one consisted of 2 
weeks of orientation on basic polic
ies, rules, and work practices 
of Respondent, as well as teac
hing the employee his or her 
individual job.  Tier two consis
ted of training employees how 
to be more efficient and productive in doing their jobs.  Upon 
successful completion of tier two training, employees received 
a 25-cent-per-hour pay increase. 
 Tiers one and two were man-datory for all employees, with mi
nor exceptions.  By January 9, 
1995, virtually all hourly employ
ees had completed training in 

the first two tiers.  Tier three was available to qualifying em-
ployees and was designed to give
 them advanced training.  
When an employee successfully completed tier three the em-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 14ployee received a 50-cent-per-hour pay increase.  During 1995, 
about 70 to 80 employees completed tier three training and 
received the pay increase.  The reason for giving employees a 
pay increase after completion of 
training in tiers two and three 
was to provide incentive to employees to learn more and to 
compensate employees for becoming more valuable to Respon-
dent after they completed the training. 
Respondent also granted merit pay increases to its employ-
ees.  These were based factors such as job performance, meet-
ing or exceeding job standards, attendance, and the absence of 
major discipline.  Employees al
so received a program pay in-
crease that is granted automatically after an employee has been 
in a job classification for a speci
fic period of time.  Finally, 
about 15 percent of the employee
s received incentive pay.   
Particularly at issue in this
 case is Responde
nt™s practice 
concerning annual across-the-board pay increases.  The evi-

dence shows that on February
 6, 1989, Respondent announced 
that its hourly employees would receive a 10-cent-per-hour 
wage increase effective Februa
ry 13, 1989, and an additional 5-
cent-per-hour increase effective 
August 14, 1989, and that the 
utility rate it paid employees would also increase by the same 
amounts effective the same dates; individual incentive rates 
paid to employees would be adjusted proportionately and Re-

spondent™s merit pay system re
mained unchanged.  On Febru-
ary 5, 1990, Respondent announced that hourly employees 
would receive a 5-cent-per-hour increase effective August 13, 
1990, and the utility rate for all employees would increase 15 
cents per hour effective that same
 date.  Again, individual in-
centive rates were adjusted pr
oportionately and the merit pay 
system remained unchanged. 
 In 1991 no general wage in-
creases were given.  On February 7, 1992, Respondent an-

nounced an increase effective Februa
ry 17 in the utility rate for 
employees of 20 cents per hour; shop employees would receive 

an additional 5 cents per hour effective August 17, 1992.  As 
with the earlier announcements, 
incentive rates were adjusted 
proportionately and the merit pay 
system remained the same.  
On February 8, 1993, Respondent announced an increase in the 

utility rate of 20 cents per hour effective February 15.  In addi-
tion, shop hourly employees received an additional 5 cents per 
hour increase effective August 16, 1993.  Incentive rates and 
merit pay were handled as descri
bed above.  On February 14, 
1994, Respondent announced an increase in the utility rate of 

20 cents per hour effective February 21; in addition shop hourly 
employees received an increase 
of 5 cents per hour effective 
August 15, 1994.  Again, incentive rates and merit pay were 
handled as in the past.  VanderMale, in his testimony at the 
hearing, summarized this history by stating that Respondent 
basically granted a 10-cent-per-hour wage increase to hourly 
employees in 1989, 15 cents per hour in 1990, no pay raise in 
1991, and 20 cents per hour in 1992, 1993, and 1994. 
In determining whether to gran
t a pay increase and if so, how 
much, Respondent examined the increase in the cost of living, 
if any for the preceding 12 months, talked to other foundries to 
determine whether they were 
granting wage increases, and 
examined business publications put out by organizations such 
as the Management Resources Association.  VanderMale ex-
plained that the reason Respondent did not give a wage increase 
in 1991 was because ﬁ[w]e made an economic decision that 
conditions did not warrant a wa
ge increase.ﬂ  The purpose of 
the-across-the-board increases was to ensure that the rates Re-

spondent paid to employees 
remained competitive.   
During the union organizing campaign Respondent raised the 
matter of wages in its interact
ions with employees.  During 
meetings with new employ
ees in mid-October, 1994,2 which dealt with the Union™s organizing effort, Respondent advised 
them that concerning its wage philosophy, each year Respon-
dent ﬁreviews what is happening in the Milwaukee market 
place with wages and benefits.  
It looks at the year™s perform-
ance for the Company, and then decides what type of wage and 

benefit adjustment can be made
.  An announcement is usually made in January of each year.  That™s what happens each year - 
when there is no union.ﬂ  During a meeting with employees in 
early November, Respondent told
 them annual wage and bene-
fit reviews occur each year in 
November and December, that 
Respondent conducts surveys, 
that Respondent was doing that 
ﬁnow,ﬂ and that from that data changes are recommended, an 
announcement is made in January of each year of what the 
changes are, and the changes are made effective in February for 
all employees.  This information was repeated to employees on 
an individual basis by Responde
nt™s supervisors when they 
were asked about Respondent™s wa
ge and benefit program.  On 
December 7, Respondent addre
ssed employees assembled in 
groups concerning the Union™s organizing effort.  As part of its 

presentation Respondent said th
at one question it had been 
asked was ﬁWhen will we get our next pay adjustment?ﬂ  Re-

spondent answered: 
 In addition to merit increases [Respondent] surveys in 
January the wages of comparable companies in the Mil-

waukee area in order to provide pay adjustments to remain 
competitive.  This is particularly important in a tight job 
market as currently exists in the Milwaukee area. 
Our past and present practice is to conduct the survey 
in the Fall, to announce the increase in late December of 
early January, and to put the increase into effect in Febru-
ary. 
Obviously, if a union comes in, wages would be sub-
ject to the process of bargaining and wage programs could 
not be changed (up or down) during that process.  The law 

does not provide time guidelines as to how long negotia-tions could last.  That could take months or years. 
 In a memorandum to its supervisors for use in answering 
employee questions Respondent stat
ed that it ﬁannually surveys 
other companies in our industry and geographic area to ensure 

that our rates of pay are competitive.  Annual adjustments to 
pay, in addition to merit increases, are a direct result of [Re-
spondent™s] wage surveys.ﬂ  On December 19, a letter from 
Respondent™s president was distri
buted to employ
ees.  Attached 
to the letter was a list of benefits that the employees then en-

joyed.  Among those benefits 
was ﬁPeriodic Pay Increases 
Based on Annual Compensation Surv
ey.ﬂ  Another distribution 
made to employees a day or tw
o before the election repeated 
this information.   
As indicated above, the election was conducted January 5 
and 6, and the results showed that the Union won received the 
support of a majority of the voter
s.  However, after the election 
no annual raise was given to em
ployees.   VanderMale admitted 
that Respondent had engaged in the process it does it each year 
to determine whether an increas
e should be given and, if so, what amount.  Respondent does not assert that the failure to 
                                                          
 2 Until otherwise indicated, all dates are in the second half of 1994 
and the first months of 1995. 
 ALUMINUM CASTING & ENGINEERING CO. 15give a wage increase in 1995 was because the normal process 
used by Respondent in determining annual wage increases re-
sulted in the conclusion that no increase was justified, not does 
it assert that the failure was based on an inability to afford any 
increase.   
On January 9, Respondent dist
ributed a memorandum to its supervisors and managers explaining its failure to grant the 
wage increase as follows: 
 Since the union election of January 5 and 6 has not been certi-
fied one way or another, the most frequently asked question 
by our employees is, ﬁWhen can changes in wages, benefits, 
and working conditions occur?ﬂ  The answer is simply, no 

new changes can occur until the s
ituation is clarified.  During 
the period prior to the election, [Respondent] was prohibited 

from promising or granting prom
otions, pay raises, or other 
benefits because such changes could influence how employ-

ees voted.  The same restriction continues to apply until the 
election is finalized (certified) by the Labor Board.  It is very 
important that all of us in management use the above reason 
as to why no new changes can be made.  It is 
not because the 
employees petitioned for a vote, or because the union is trying 
to win representation rights fr
om [Respondent™s] employees.  
It™s because the Labor Board procedure put in place to ensure 

laboratory conditions exist so a fair election can be held is 
why no changes can be made.  Programs like [Respondent™s] 
merit increase program and T & D program can remain in 
place because they were operating before the vote on the un-
ion question was scheduled. 
 On February 5, Respondent distributed a leaflet to employees 
explaining its failure to grant the annual wage increase.  In that 
leaflet Respondent stated:  
 Our statement made last 
November 7, 1994, in re-
sponse to employee questions and 
before the union asked 
for an election was true.  Our practice has been to survey 
the marketplace each December, decide what, if any, 
changes were needed, announce the changes in January 
and make them effective in February.  For many reasons 
changes did not occur each and every year.   
On December 6, 1994, all parties stipulated to hold an 
election under the procedures of the National Labor Rela-
tions Board.  Because an election was pending, [Respon-
dent] decided that it would be
 appropriate to postpone the 
marketplace survey and any announcement of any changes 
that would come from that survey, at least until the elec-
tion was certified.  The Labor Board has not certified the 
election.  The sole reason for our taking this action was to 
avoid any interference with.  or even the appearance of 
any interference with, the employee™s [sic] free choice in 
the election. 
 On March 27, Respondent distributed a leaflet to employees 
entitled ﬁWhen will it end.ﬂ  The leaflet goes on to state that a 
lot of employees are wondering what happened to the Union™s 
promises of wage increases that the employees were to get 
months ago, and employees have 
been asking when this ﬁmessﬂ 
will finally end.  The leaflet explained that they were ﬁa long 

way from the end because the 
Union had denied ﬁobvious er-
rorsﬂ in the election and had in
sisted on a hearing, and they 
were probably months away from 
a final decision.  The leaflet 
then went on to explain why, 
from Respondent™s perspective, 

employees should not sign cards for the Union.  Thereafter, in 
June 27, 1995,3 Respondent distributed a leaflet captioned ﬁOne Year Later.ﬂ  The leaflet went on: 
 Just about a year ago, the UE
 started its effort to get into our plant and your pockets.  Remember the big prom-
ises of $1.00 an hour increases, new benefits and quick successes? 
Since then, there have been 
no increases in wages ex-
cept for those under plans started by [Respondent] before 
the Union.  No changes in benefits have occurred. 
The NLRB has just concluded four months of hearings 
concerning election objections. 
 However, the legal pro-
ceedings may go on for many more months and possibly 
even years.  We have had employees threatening other 
employees, employees filing charges and lawsuits against 
other employees.  Instead of trying to bring us together,  
the UE has turned group against group, employee against 
employee. 
In the one-year period before the UE stuck its nose in, 
you had a wage increase, a new pay for knowledge pro-
gram, and benefit changes.  Ask yourself - weren™t we all a 
lot better off? 
 No across-the-board increases were granted in the years follow-

ing 1995 for the same reason. 
There is no doubt that Respondent had a practice of annual 
reviews to grant across-the-board pay increases to its employ-
ees. The pattern, set forth above, fully speaks for itself.  The 
practice was certain as to time and used a specific procedure, as 
described by VanderMale. Moreover, in its campaign commu-
nications to employees Responde
nt admitted the existence of 
this practice. Announcem
ents were made in early January, and 
wage increases were granted sometime in February.  The facts 
here show that Respondent™s wage increase practice was not 
haphazard or amorphous, as was the case in 
Village Thrift Stores, 272 NLRB 572 (1984), but was instead a term and con-
dition of employment that empl
oyees could reas
onably expect 
to receive.  It is well settled that when an employer during an 
organizing campaign departs from its
 usual practice of granting 
benefits the Board may infer an intent to influence the upcom-
ing election and conclude that 
the employer™s conduct violated 
the Act.  
Parma Industries, 
292 NLRB 90 (1988).  In this case 
the inference is stronger than usual.
  This is so because not only 
was their practice in existence, but also during the campaign 
Respondent specifically confirme
d the practice and told em-
ployees that it was ﬁnowﬂ in the process of ascertaining the 
amount of the wage increase in ﬁa tight job market as currently 
exists in the Milwaukee area.ﬂ  This reasonably led employees 
to believe that they would receive a wage increase in 1995 con-
sistent with the past practice.  The only credible explanation for 
Respondent™s sudden decision not to grant the wage increase 
was the fact the election results showed that the employees had 
voted to select the Union as their collective-bargaining repre-
sentative.  Thus, Respondent™s 
decision to withhold its annual 
wage increase for employees wa
s a not too subtle punishment 
because the employees voted for the Union. 
Respondent asserts a number of nonretaliatory explanations 
for its failure to grant the wage increase.  It argues that the evo-
lution and expansion of the training and development program, 
the expanded use of merit increases, and increased market 
                                                          
 3 Although the leaflet is undated, both parties agree in their briefs 
that it was distributed in June 1995. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 16competition explain the decision to withhold the wage increase.  
The record does not support this contention.  The training and 
development and merit increases 
had coexisted with the annual 
increase; they were not designed to supplant it.  Indeed, as de-
scribed above, each of the diff
erent pay increase programs was 
designed to meet a specific objective.  Importantly, Respondent 

did not assert this argument as a justification in its explanations 
to employees concerning why Respondent had failed to grant 
the wage increase.  It is apparent that this argument is an after-
thought created for trial. 
Respondent also argues that it was caught between a rock 
and a hard place in deciding whether to grant the wage in-
crease.  It argues that it decided not to grant the increase in 
order to avoid being charged by the Board with attempting to 
unlawfully influence the election.  An exception to the re-
quirement that an employer must follow its normal practice in 
granting wage increases durin
g an organizing campaign has 
been allowed by the Board where the employer advises em-
ployees that an expected rais
e is to be deferred pending the 
outcome of the election to avoid the appearance of election 
interference.  
Parma Industries, supra; Centre Engineering, 
Inc., 253 NLRB 419 (1980).  In the latter situation the em-

ployer must take care not to place the blame for the lack of a 
pay increase on the union, otherwise the employer will be 
found to violate the Act by withholding the pay increase.  
At-
lantic Forest Products, 
282 NLRB 855 (1987); 
Truss-Span Co., 236 NLRB 50 (1978).  In my opinion, that exception does not 
apply in this case.  Here, befo
re the election Respondent lead 
employees to believe that they would be receiving the wage 

increase consistent with pa
st practice; Respondent only 
changed its mind after the election results showed that the em-
ployees had voted in favor of the Union.  The exception de-
scribed above was not designed to
 be manipulated by employ-
ers as a legal cover for punishing employees for having voted in 
favor of a union.  In any event, as argued by the General Coun-
sel, in order to avail itself of this exception an employer must 
take care not to blame the union for the failure to grant the 
wage increase.  Here, by at le
ast June, Respondent had explic-itly blamed the Union (ﬁthe UE stuck its nose inﬂ) for the fail-
ure to grant the wage increase.   
Respondent relies on Montana Lumber Sales, 185 NLRB 46 (1970).  In that case the Board c
oncluded that statements made 
by an employer did not, in c
ontext, improperly blame the union 
for the failure of the employer to grant certain benefits.  Here, 
the June leaflet unambiguously attributed to the Union the re-
sponsibility for the absence of th
e wage increase.  Also, that 
case did not involve the situation here, where before the elec-

tion the Respondent lead employee
s to believe that they would 
be receiving the wage increase, but after the employees voted in 
favor of the Union, Respondent reversed its course.  
Uarco, Inc., 169 NLRB 1153 (1968), is also inapposite.  There, prior to 
the election the employer announ
ced that it would be withhold-ing a normal wage increase in order to avoid the appearance of 
improperly interfering with the election; shortly after the elec-
tion, while objections were pending, the employer implemented 
the wage increase retroactively.  
That is just the opposite of the 
situation here and charts a c
ourse Respondent could have fol-
lowed if it was genuinely concer
ned about the appearance of 
interfering with the election.  Under all the circumstances, I 
conclude the Respondent did not 
decide to discontinue its prac-
tice of conducting annual wage reviews and based thereon, of 
granting wage increases, in order to avoid the appearance of 
impropriety.  Instead, I conclude that Respondent did so in 
order to punish employees for having voted for the Union.  
Respondent thereby violated Section 8(a)(3) and (1) of the Act.  
It follows that Respondent also violated Section 8(a)(1) of the 
Act as alleged in the complaint by failing to announce a wage 
increase consistent with its past practice, by announcing to 
employees that it would not be granting a wage increase, and 
by thereafter blaming the Union for the failure of employees to 
receive the wage increase.   
B.  The Other 8(a)(1) Allegations 
The General Counsel alleges in the complaint that Respon-
dent has maintained in its
 employee handbook a statement 
ﬁWhat about a Union?ﬂ that unlaw
fully indicates to employees 
that it would be futile for them
 to support a union.  The evi-
dence shows that during all re
levant times Respondent main-tained a handbook for its employee
s that addressed the subject 
of a union.  Respondent™s handbook described Respondent™s 
past history with a union and 
indicated that Respondent was committed to operating on a nonunion basis.  It concluded, ﬁIt 
is our intention to do everything possible to maintain our com-
pany™s union free status for th
e benefit of both our employees 
and [Respondent].ﬂ 
The General Counsel relies on 
Gravure Packaging, 321 
NLRB 1296, 1299 (1996).  Respondent argues that in stating its 
commitment to operating nonunion it is
 engaging in legally and 
constitutionally protected speech; it cites no case authority in 
support of its position.  In resolving this issue, I note that Re-
spondent did not confine its intention to maintain its nonunion 
status to engage in all 
lawfully
 possibly conduct.  In assessing 
whether Respondent™s statement vi
olates the Act, I take into 
account ﬁthe economic dependence of the employees on their 
employers, and the necessary tendency of the former . . . to pick 
up intended implications of the latter that might be more readily 
dismissed by a more disinterested ear.ﬂ  
NLRB v. Gissel Pack-
ing Co., 395 U.S. 575, 617 (1969).  I conclude that Respon-
dent™s statement could reasonably be understood by employees 
to mean that it would resort to 
unlawful conduct, if necessary to 
maintain its union free status, and that it would therefore be 
futile for employees to engage in union activity.  
Gravure Packing, supra.  Respondent therefore violated Section 8(a)(1) 
of the Act by maintaining 
the rule described above. 
The General Counsel alleges th
at Respondent has maintained 
a rule that unlawfully restrict
ed employees from engaging in 
solicitation on behalf of a union.  The evidence shows that at all 
times material Respondent has mainta
ined as part of its rules of 
conduct for employees the following:  ﬁSoliciting or selling on 
company premises except when all concerned are relieved from 
duty.ﬂ  It is this rule that th
e General Counsel contends is un-
lawful.  Respondent also posts in its lunchroom another rule 

concerning solicitation that the General Counsel does not allege 
in the complaint to be unlawful.
4  Employees had never been 
told which rule took precedence. 
                                                          
 4 In his brief, the General Counsel suggests that the posted rule can 
be interpreted as placing unlawful re
strictions on employees.  I do not 
decide that issue.  The matter was not
 alleged in the complaint, nor did 
the General Counsel seek to amend the complaint after the posted rules 
were entered into evidence.  Under th
ese circumstances, I conclude that 
Respondent was not on notice that the legality of the rules were being 
challenged by the General Counsel in 
the manner indicated in his brief.  
Respondent thus has not had a fair 
opportunity to defend against those 
allegations in this case.  ALUMINUM CASTING & ENGINEERING CO. 17The General Counsel relies on Ebon Research Systems, 290 
NLRB 751 (1988), in the assertion that the rule is unlawful.  
Respondent cites no case authority to defend the rule but argues 
that the rule was not directed at union organizing.  The Board 
has held that when an employer limits or restricts employee 
solicitation it must do so in a manner that does not leave em-
ployees uncertain as to the scope of the rule.  
Our Way, Inc., 268 NLRB 394 (1983).  In Ebon
, supra, the Board concluded 
that an employer did not sufficiently clarify to employees the 
difference between ﬁduty timeﬂ a
nd ﬁduty hoursﬂ and thus the 
rule was unlawfully ambiguous.  The rule at issue in this case 
suffers from the same flaw.  The fact that Respondent has other 
solicitation rules which are not alleged in the complaint to be 
unlawful does not serve to rem
ove the ambiguity Respondent 
has created in the minds of its 
employees concerning when they 
might be disciplined for engaging in union solicitation.  Nor is 
it all apparent, as Respondent ar
gues, that the rule does not 
apply to union solicitation.
   To the contrary, it appears the rule 
covers all types of solicitation.  Under these circumstances, I 
conclude that by maintaining this rule Respondent violated 
Section 8(a)(1) of the Act.   
The General Counsel alleges that Respondent unlawfully in-
terrogated employees as to th
eir union sympathies on about 
December 5.  Employee Jesus Falcon testified in support of this 
allegation.  Falcon had been empl
oyed by Respondent for about 
2 years; he worked in the core room cleaning parts.  Falcon quit 
his employment with Respondent 
in 1995.  While employed by 
Respondent Falcon signed a union 
authorization card, attended 
union meetings, and otherwise s
upported the Union.  Falcon 
testified that in early December his supervisor, Jose Soto, ap-
proached him while in the lunc
hroom.  According to Falcon, 
Soto asked him when they were going on strike.  Falcon an-
swered that they never planned to go on strike.  Falcon contin-ued, saying that maybe the supe
rvisors would go on strike, but 
ﬁweﬂ did not plan to go on strike.   
Soto denied that he ever asked Falcon when they were going on strike.  However, based on my
 assessment of the relative 
demeanor of the witnesses, I 
have determined that Falcon™s 
testimony is more credible than Soto™s.  I therefore assess 
whether Soto™s statements to Falcon violated the Act.  I first 
note that there is no evidence in the record that employees were 
actually contemplating engaging in
 a strike, or that Respondent 
actually believed that the employees might do so.  The matter 
of a strike instead was promin
ently discussed in Respondent™s 
campaign literature in an attempt to portray the Union as prone 
to engage in strikes.  The Union™s literature countered that it 
was not prone to strike, asserting that 95 of its contracts were 
settled without a strike and that th
ere had not been an UE strike 
in Milwaukee ﬁin years.ﬂ  From this I infer that Soto™s ques-
tioning of Falcon was not seriously designed to obtain informa-
tion from Falcon concerning a st
rike action, and would not 
reasonably be interpreted by an employee as such.  Instead, in 

context it more reasonably was an effort by Soto to engage 
Falcon in a discussion of the Union and probe into Falcon™s 
sentiments on that subject.  The General Counsel cites 
Fair-prene Industrial Products
, 292 NLRB 797 (1989); and 
Domsey Trading Corp., 310 NLRB 777, 790 (1993).  However, those cases are not on point since in each of them its appears that the 

employee questioned could reas
onably believe that the em-
ployer was seriously probing into the employee™s intention to 
strike.  Such is not the case here, where it seems clear in con-
text that Soto was attempting to commence a more general 
discussion about the Union.  Of course, such probing may 
nonetheless be unlawful, but it is measured by a slightly differ-

ent test. To determine whether such probing was unlawful, the 
Board applies a totality of the circumstances test.  
Mathews 
Readymix, Inc., 
324 NLRB 1008 (1997).  Applying that test to 
these facts, I note that Soto 
was a relatively low-ranking super-
visor.  I also note that the conversation occurred in the lunch-
room, not a particularly threaten
ing or coercive setting.  The 
conversation was short, and Soto was not persistent when he 
was lightly brushed off by Falcon
™s response.  The conversation was not coupled with other unl
awful conduct or made in cir-
cumstances that would otherwise heighten any coercive effect.  
While the record does not show 
that Falcon was an open union 
adherent, the record also does not show that he kept his exten-

sive union support secret.  Finally, there is no pattern of unlaw-
ful interrogations by Respondent.  Under all the circumstances, 
I conclude that the General Counsel has failed to show that 
remarks made by Soto to Falcon reasonably had the tendency to 
coerce any employee in the exercise of Section 7 rights.  Ac-
cordingly, I shall dismiss that allegation of the complaint.   
The General Counsel alleges that Respondent unlawfully 
told an employee in mid-December that support for the Union 
was incompatible with continued employment.  Employee 
Terrance Shaw testified in suppor
t of that allegation.  Respon-
dent had employed Shaw for 9 years.  He worked in the trim 
department grinding manifolds. 
 Shaw signed an authorization 
card for the Union, solicited 
other employees to sign cards, 
attended meetings, and passed out union literature; his picture 
also appeared in union campaign literature.  About a month or 
two before the election Shaw began wearing a button that read 
ﬁSlave Co.ﬂ  (Respondent is comm
only referred to as AceCo.)  
He testified that about 2 or 3 
weeks before the election he was 
in the lunchroom wearing the button when his supervisor, 

David Mekka, upon seeing the button, said, ﬁIf you don™t like 
working here why don™t you go somewhere else.ﬂ  Shaw did 
not respond; instead, he removed the button.   
Shaw also testified that about
 3 weeks before the election, 
while on the work floor, he asked Mekka to fix one of his tools, 
and Mekka replied, ﬁWhy don™t 
you get the union to do it.ﬂ  
Shaw did not respond.
5 Mekka denied both the allegation in the complaint and that 
he had the conversations attributed to him by Shaw.  Based on 
my observation of the relative demeanor of the witnesses, I 
have determined to credit the testimony of Shaw to the extent 
described above.  The Ge
neral Counsel relies on 
Gravure Pack-
ing, supra at 1303, as support for his contention that Mekka™s 
remarks are unlawful.  Responden
t cites no case authority, but 
                                                          
 5 The General Counsel does not alle
ge in the complaint that this 
conversation was unlawful, nor does he
 raise this matter in his brief.  
Accordingly, I conclude it is unnecessary to determine whether this 
incident is unlawful.  Shaw also testified about a conversation he had 
with Mekka concerning a raise.  However, Shaw™s testimony in this 
regard was hesitant and uncertain.  
I do not credit it.  Shaw also testi-
fied about meetings that were alle
gedly held before the election where 
VanderMale allegedly told the em
ployees that Respondent was not 
allowed to give a cost-of-living rais
e because the union was involved.  
This testimony is contrary to Respondent™s written campaign literature, 
described above, wherein it repeatedly
 emphasized its practice of grant-
ing yearly raises and never mentione
d, until after the election, that the raises for 1995 would not be granted.  This fact, together with my ob-

servation of the demeanor of the 
witness while I was questioning him 
on this matter convinces me that he was confused and that his testi-
mony in this regard was not worthy of belief.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 18points out that Mekka emphatica
lly denied making the state-
ment and that even if the statement were made it would have 
been an entirely human reaction to what was an intended 
provocation.  First, as to Res
pondent™s suggestion that the but-
ton worn by Shaw was beyond th
e protection of the Act, I dis-
agree.  It is well settled that employees are permitted some 
leeway in the manner in which they express support for a union 
or criticize their employer in the context of a labor relations 
dispute.  The expression contai
ned in the button, in context 
obviously tied to the organizing campaign then underway, falls 
within that permissible range of
 expression.  That being the 
case, Respondent was not free to th
reaten retaliation against an 
employee for displaying the button, even if it angered some of 
Respondent™s supervisors.  The Board has held that statements 
similar to the one made by Mekka that union supporters should 
quit their employment conveys the impression support for a 
union is incompatible with continued employment with the 
employer and as such constitutes an implied threat of retalia-
tion.  Id., and cases cited therei
n.  I therefore conclude that 
Mekka™s statement to Shaw violated Section 8(a)(1).   
The General Counsel alleges th
at Respondent, acting through 
Rick Steffenson, foundry superi
ntendent, unlawfully told em-
ployees to stop supporting the Union and blamed union sup-
porters for damage to vehicles in mid-December.  In support of 
this allegation, the General Coun
sel presented the testimony of 
Jose Estrada.  Respondent employed Estrada as a caster; at the 

time of the hearing he had worked for Respondent for 21 years.  
Estrada was an open union supporter.  He signed an authoriza-
tion card, wore a union hat and buttons, and his picture ap-
peared with other employees in a union leaflet that was distrib-
uted to employees as part of the organizing campaign.  Estrada 
testified that in August his supervisor, Steffenson, approached 
him on the work floor; another employee, Regulo Ruiz, was 
present.  According to Estrad
a, Steffenson asked why they 
didn™t stop this bullshit about the UE.  Steffenson said that 

there were some cars that were broken into and tires that were 

slashed.  Estrada responded that
 whatever was going on he was 
not aware of any of the damage, and that he was not the kind of 

man to send someone to damage 
cars.  Estrada said that the 
only thing he wanted was for his coworkers to join the Union.  
Steffenson then smiled and said that he was glad that Estrada 
was ﬁon our side.ﬂ  Estrada then testified that this conversation 
occurred a couple of months befo
re the election of January 5, 
but then stated that he had a ve
ry poor memory for dates.  Fi-
nally, Estrada testified that 
the conversation with Steffenson 
took place in December, as alleged in the complaint.  Steffen-

son testified that prior to the election two or three employees 
complained to him that their cars had been damaged in Re-
spondent™s parking lot.  These 
employees, who Steffenson be-
lieve opposed the Union, said that they thought union support-

ers caused the damage.  He re
ferred those employees to Van-
derMale.  Steffenson also testif
ied that he spoke to employees 
under his supervision and told them that if he caught anyone 
damaging cars they would be pr
osecuted and their jobs would 
be on the line.  Steffenson denied
 that he made the statements 
attributed to him by Estrada.  Steffenson has worked for Re-
spondent for 23 years.  Based on 
the demeanor of the witnesses 
and the strained nature of portions of Estrada™s testimony, I 
have determined that the testimon
y of Steffenson is more credi-
ble on this matter.  Since the 
credited testimony does not sup-
port the allegation in the complaint, the allegation must be dis-
missed.
 The General Counsel alleges 
that by memorandum dated 
February 2 Respondent unlawfu
lly requested employees to 
inform it when they were approached to sign authorization 
cards.  The evidence in support of
 this allegation shows that on 
February 2 Respondent distributed a leaflet to employees in a 
question and answer format.  The leaflet included the follow-
ing: ﬁQ.  I believe I was threatened by the union.  What should 
I do?  A.  If you think you were threatened before you voted, or 
even after the vote, it™s very important to talk with your super-
visor.  [Respondent] will take every legal step to protect you 
from this type of union behavior.ﬂ  At the hearing, VanderMale 
testified that this was issued in response to reports that it re-ceived that employees believed that they had been threatened.
6 In arguing this violation, the 
General Counsel concedes that the Board normally holds that requests from an employer to 

report ﬁthreatsﬂ  made to employees are not unlawful.  
Liberty 
House Nursing Homes, 245 NLRB 1194, 1197 (1979).  How-
ever, the General Counsel argues 
that in this case a violation 
should be found because the statement was made ﬁin the con-
text of extreme and continuing opposition to the Union.ﬂ  In 
this regard the General Counsel re
lies in part on
 the testimony 
of Estrada, described in preced
ing paragraphs, which I did not 
find to be credible.  In any event, even if an employer is bitterly 
opposed to unionization, the employer is not deprived of its 
right to deal with ﬁthreatsﬂ made to employees.  The General 
Counsel also argues that Respondent is required to be even-
handed in the sense that it must
 condemn threats by either un-
ion or anti-union employees.  However, the evidence fails to 
show that Respondent was not 
evenhanded in attempting to 
deal with threats.  Evidence pr
esented by the General Counsel 
to show disparate conduct by 
Respondent concerning its treat-
ment of union supporters versus its treatment of antiunion em-
ployees is neither sufficiently credible nor sufficiently persua-
sive to support such a finding.  Simply because the language in 
the leaflet alerts employees to report threats made by union 
supporters is insufficient to make the statement unlawful.  Lib-erty Homes, 
id., where the employer c
oupled its request to re-
port threats with a statement that ﬁ[t]his union is not going to 

scare Liberty Nursing Homes into rolling over and playing 
dead.ﬂ  Under these circumstances, I shall dismiss this allega-
tion of the complaint. 
The General Counsel alleges 
that by memorandum dated 
March 13 Respondent unlawfully requested employees to in-
form it when they were approached to sign authorization cards, 
thereby seeking to gain the identity of union adherents.  The 
facts show that on March 13  Respondent distributed a leaflet 
that expressed Respondent™s con
cern that employees were be-
ing pressured to sign union membership cards.  The leaflet 
stated, ﬁIf anyone puts you under pressure to sign a union card 
or threatens you in any way because you won™t sign a card, tell 
your supervisor and we™ll take ev
ery legal step to see that the 
union stops.ﬂ  VanderMale testifie
d that he had reports that 
employees felt pressured into 
signing union cards, but that he 
did not have any written reports
 on that matter.  Specifically, 
VanderMale testified that employee Melvin Williams com-
                                                          
 6 Documents supporting this assertion were supposedly given by Re-
spondent to the Board during the course of the hearing on objections; 
the General Counsel asserted that he
 had searched the files and had not 
found them.  The General Counsel subpoenaed those documents, but 
none were provided.  Respondent™s 
counsel explained that with the 
many proceedings the files were in disarray and, despite a diligent 
search, he was unable to locate them. 
 ALUMINUM CASTING & ENGINEERING CO. 19plained that he felt pressured be
cause the Union had visited his 
home 13 times.  VanderMale admitted that Williams never 
suggested that he had been threatened.  
In support of this allegation,
 the General Counsel cites 
Pub-lisher™s Printing Co., 
317 NLRB 933, 934 (1995).  Respondent 
cites no case authority to defend the statement, but argues that 
the statement is protected under Section 8(c) of the Act.  The 
Board has held that statements such as the one described above 
are unlawful because they encourage employees to report union 
activity to the employer that may be subjectively offensive to 
the employee, but that is objecti
vely conduct protected by the 
Act.  This in turn discourages the employees from engaging in 
objectively protected activ
ity.  Id., and cases cited therein.  This 
is different from the situation described above concerning the 
use of the word ﬁthreatﬂ because there is a more common and 
specific understanding that that word does not cover activity 
that may be protected under the Act.   VanderMale™s testimony 
concerning the complaint he received does not require a differ-
ent result.  First, VanderMale™s 
testimony is insufficiently spe-
cific to support a finding that 
conduct the employee complained 
of was unprotected.  Although 13 visits to one™s home certainly 
may be excessive, the record does not show how many, if any, 
of the visits were unwelcome.  Nor does the record show when, 
if at all, the employee asked that the visits cease, and what the 
response was.  In any event, even if the conduct complained of 
was excessive, there is no reason why it could not be effec-
tively dealt with on an individual
 basis without the need for the 
general solicitation contained in the leaflet.  Under these cir-
cumstances, I conclude Respondent
 violated Section 8(a)(1) of 
the Act by soliciting employees 
to report other employees who 
ﬁpressureﬂ them into signing cards. 
The General Counsel alleges that in January Respondent un-
lawfully informed employees that
 it would reimburse them for 
damage to their cars that they believed was attributable to the 
Union.  The evidence shows that
 Respondent in fact reimbursed 
four employees, in amounts ranging from $40 to $350, for re-
pair of damage sustained by th
eir cars.  These vehicles had 
been parked on Respondent™s 
property or on adjacent public 
streets.  Respondent™s facility is
 located in an 
industrial area where damage to cars occurs from time to time.  The reported 

damage consisted of a scratch along the side of a car, punched 
in hubcaps, oil poured over the top of a car, and a flat tire or 
two.  Respondent presented no specific evidence that the dam-
age was attributable to the Un
ion. Nor did Respondent have corroborating evidence that the damage even occurred while 
the employee was at work; instead, Respondent took the em-
ployees™ word.  Respondent does not have a written policy 
concerning when it will reimburse employees for car damage.  
In the past it has reimbursed em
ployees for damage to vehicles 
when Respondent was or could have directly caused the dam-
age, either by its action or inaction.  For example, VanderMale 
was reimbursed for damage to hi
s vehicle when one of Respon-
dent™s signs fell on his car. 
The General Counsel argues that
 by this conduct Respondent  
rewarded antiunion employees in violation of the Act, citing 

John Ascuaga™s Nugget, 298 NLRB 524, 556 (1990).  Respon-
dent argues that the reimburseme
nts were consistent with a 
practice that predated the election campaign and were entirely 
neutral.  On balance, I believ
e the General Counsel™s argument 
is the more persuasive one.  Th
e evidence shows, as more fully 
described above, that Responde
nt reimbursed employees for 
damage to their vehicles base
d on the employees™ unsupported 
assertions that the damage had occurred on or near Respon-
dent™s property and was caused 
by union supporters.  I empha-
size that Respondent never was able to establish any union 
responsibility for vehicle damage, nor is there any credible 
evidence in the record that Respondent even obtained from the 
complaining employees the specific basis on which they be-
lieved that union supporters were
 responsible for the damage.  
Contrary to Respondent™s cont
ention, Respondent™s conduct on 
this occasion  was not consistent with its past practice, which 
had been to reimburse damages for which Respondent was or could have directly caused; there is no credible evidence in this 
record that Respondent in the 
past has reimbursed employees 
for damage to vehicles that al
legedly was caused by third par-
ties.  I conclude that Respondent took the opportunity of the 
complaints made by the employees to reward them for making 
the assertions that the Union 
was responsible for vehicle dam-
age.  By rewarding such an
tiunion conduct, Respondent vio-
lated Section 8(a)(1) of the Act.
7   
C. The Suspension  and  Discharge  of  Greuel and              
Related Allegations 1. Greuel™s union activity
 A consideration of the record in this case persuades me that 
neither the case presented by the General Counsel nor the case 
presented by Respondent concerning Greuel can be fully cred-
ited.  I therefore set out the testimony in some detail in order to 
explain my credibility findings.   
Greuel began his employment 
with Respondent on July 1, 
1992.  He initially worked as a general laborer and then worked 
as a straightener.  This latter 
position involved using a gauge to 
determine if a part was bent to the left or right and then, using a 
rubber mallet, hitting the part to straighten it.  Greuel began his 
employment working on the first shift, but in about July 1994, 
he was transferred to the third shift.  There his immediate su-
pervisor was Don Leonhard.   
In late July, Greuel began his efforts on behalf of the Union 
by attending a union meeting.  
About a week later, on July 24, 
Greuel signed a membership and authorization card on behalf 

of the Union.  Greuel thereafter attended weekly union meet-
ings.  At one of the meetings
 Union Organizer Walter Parks 
asked Greuel if he would be the organizer on the third shift, and 

Greuel agreed.  Greuel was given instructions concerning how 
he should go about his organizationa
l efforts.  Greuel then dis-
tributed union literature to employees, talked to them in an 

effort to persuade them to suppor
t the Union, and solicited them 
to sign union authorization cards.  Greuel spoke to between 50 
and 100 employees concerning the Union, and he was success-
ful in obtaining about 45 to 50 signed authorization cards from 
Respondent™s employees.  Greuel 
also wore a union hat, union 
shirts, and union buttons on his cl
othing while at work.  Other 
employees also openly identified
 themselves as being support-
ers of the Union.   
The General Counsel alleges th
at Respondent unlawfully en-
forced a no-solicitation rule 
that prohibited employees from 
discussing the Union.  The facts concerning that allegation 
involve Greuel.  In late October,
 Greuel gave union literature to 
employees at work while he and the employees were on work-
                                                          
 7 Although the complaint alleges the violation in this issue as an un-
lawful statement, the parties fully
 litigated the matter of the actual 
payment for the damage.  Accordingl
y, my finding is appropriate de-
spite the fact that it deviates somewhat from the actual pleading. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 20ing time and in a working area.  Leonhard saw Greuel™s con-
duct  and approached him and took the literature from Greuel, 
told Greuel to ﬁkeep it on my own time,ﬂ and returned the lit-
erature to Greuel.  Greuel admitted that Leonhard told him that 
he could not distribute the lite
rature during working time while 
at his workstation.  Greuel further admitted that Leonhard™s 
instruction was consistent with what he had been told by the 
Union.   
I do not credit Greuel™s testimony that at one point during 
this incident  Leonhard advised 
him that he could not distribute 
literature on ﬁcompanyﬂ time.  The totality of Greuel™s testi-

mony convinces me that he does 
not always make a distinction 
between ﬁcompany timeﬂ and ﬁworking timeﬂ and thus is un-
able to testify with certainty concerning this critical distinction.  
In any event, I note that in his brief the General Counsel does 
not argue that the incident described above violated the Act, nor 
does he point to any other evidence in the record that supports 
the allegation in the complaint.  Accordingly, I shall dismiss 
this allegation. 
Returning to Greuel™s union activities, union agents told 
Greuel to inform Respondent that
 he was an organizer, so in 
early August Greuel told Leonhard that he was organizing on 

behalf of the Union.  Leonhard sa
id that it was okay with him, 
but that Greuel could not do it on company time or words simi-
lar to this.8  Leonhard also said that he thought Greuel was foolish for joining the Union.  Leonhard did not deny that 

Greuel told him he was an organizer; he did deny telling Greuel 
that he thought Greuel was stupid,
 or words to that effect, for 
supporting the Union.  Based on th
e demeanor of the witnesses, 
I credit Greuel™s version of this conversation.
 On about December 9, the Union distributed a leaflet that featured a photograph of Greuel.  In the accompanying article 
Greuel stated: 
 The company is throwing a lot of money out at people to get 
them to say no to the union.  I was offered a $1 an raise [sic]. I 
could see the company wanted me to stop organizing for the 
union.  Well, I told the company that I accept the raise as a 
down payment on our first contract!  I deserve it for the 3 
years I™ve been with the company.  
 The article then went on to address other matters.   
Greuel™s statements in the leaflet relate to an incident that 
occurred shortly before the leaflet was distributed.  At that time 
Greuel was asked by heat treat employee Charlie Robinette if 
Greuel was interested in pe
rforming Robinette™s job since 
Robinette had been also assigned to do forklift driver work; 
Robinette™s position was regarded as a higher position than 
Greuel™s.  Greuel said that he was interested in Robinette™s 
position.  A day or so later, Leonhard and Robinette ap-
proached Greuel.  According to Greuel, Leonhard asked if 
Greuel wanted Robinette™s position; 
Greuel replied that he did.  
According to Greuel, at that po
int Robinette left the conversa-tion and Greuel asked if there was going to be more money in 
the new position; Leonhard said yes, that there would be a dol-
lar an hour raise.  Greuel said that he would take the job and 
Leonhard started to walk away.  Then, again according to 
Greuel, as Leonhard was walki
ng away he said that he was 
giving Greuel the dollar-per-hour raise to stop bothering people 
                                                          
                                                           
8 The General Counsel does not allege in the complaint or assert in 
his brief that this statement is unl
awful.  As noted above, I am unwill-
ing to credit Greuel™s testimony to the effect that he was advised not to 
engage in union activity on ﬁcompany time.ﬂ 
about the Union.  The General Counsel alleges that this state-
ment violated the Act since it shows that Leonhard advised 
Greuel that he was being given 
a pay raise so he would discon-
tinue his union activity.   
Leonhard denied that he ever offered Greuel a dollar-an-hour 
raise for any purpose.  He also denied that he ever asked Greuel 
to drop his support for the Union.  Leonhard, however, did not 
specifically deny that he had a conversation with Greuel con-
cerning Greuel performing Robinette™s job.  Respondent™s re-
cords show that during the period December 5 to 15, Greuel in 
fact did do some work that normally would have been done by 
Robinette.  Leonhard admitted that this would not have oc-
curred without his permission.  
Leonhard further explained that 
Greuel was no longer permitted to perform that work because 
that position would permit Greuel to be virtually anywhere in 
the plant, and because of the problem Leonhard was having 
with Greuel being away from his 
workstation, ﬁin rethinking, it 
just didn™t seem like a good idea.ﬂ
9  Greuel told the Union about his conversation with Leonhard 
concerning Robinette™s position and 
the dollar-an-hour raise.  It 
was decided that information should be included in the leaflet 
described above.  Greuel admitted at the he
aring in this case 
that the portion of the leaflet in
dicating that he told the Respon-
dent that he accepted the raise as a down payment on the first 

contract was not true and had been made up; he denied that the 
portion of the leaflet that indicated that ﬁhe could seeﬂ that 
Respondent wanted him to stop 
organizing for the Union was based on his perception of what Leonhard wanted as opposed to 
what Leonhard actually said.  Greu
el explained that he did want 
to state in the leaflet that Leonhard had directly told him this, 

but the union official said that it would be wrong to state it that 
way.  The General Counsel, ho
wever, did not call the union 
person who helped prepare the leaflet to corroborate Greuel™s 

testimony. 
According to Greuel, after the leaflet was distributed on De-
cember 9, while Greuel was having coffee in the lunchroom at 

work, Plant Superintendent Jo
e Buelt came by and asked 
Greuel to come with him to the office of Supervisor Cliff 

Fleischmann.  Buelt had a copy of the leaflet featuring Greuel 
at the time.  Once in the office, according to Greuel,  Buelt 
asked him if the article in the leaflet was true.  Greuel answered 
that it was, and Buelt asked what happened.  According to 
Greuel, he explained that he 
was given Robinette™s job by 
Leonhard.  Greuel did 
not initially testify that he told Buelt that 
Leonhard had said that he was getting a dollar-an-hour raise so 
that he would discontinue his un
ion activity.  Buelt then sum-
moned Leonhard to the office a
nd asked Leonhard whether it 
was true that he had offered Gr
euel Robinette™s job.  Leonhard, 
according to Greuel, said no, that Greuel was lying.  Greuel 
said that Leonhard was ﬁfull of sŠ;ﬂ that Greuel had been do-
ing Robinette™s job for about 2 weeks.  Buelt then told Greuel 
that he better be careful becau
se he had just made himself a 
target for the Company by doing the article in the union leaf-
let,
10 and that Greuel was to go to work.  Later, during cross-
examination, Greuel testified that during this meeting Buelt 
asked him to get a retraction from the Union because Buelt 
believed Leonhard™s assertion that the story was not accurate.  
 9 The General Counsel does not allege in the complaint or argue in 
his brief that the decision to have Greuel stop performing this work was 
unlawful. 
10 The complaint does not allege, and the General Counsel does not 
contend in his brief, that this
 conversation violates the Act. 
 ALUMINUM CASTING & ENGINEERING CO. 21Greuel claimed that he then told Buelt that he would get the 
retraction ﬁjust to blow him off.ﬂ  Buelt testified that he was 
never present for any discussion involving the leaflet and de-

nied the statements attributed to
 him and others that allegedly 
occurred during the meeting. 
Later that same day, according to Greuel, he was summoned 
into an office.  Present there were Plant Manager David Weber 
and his nephew Joe, Respondent™s
 quality control manager.  
They asked Greuel if the content of the leaflet was true, and 
Greuel said that it was.  They asked Greuel to explain the cir-
cumstances, and according to Greuel, he said that Leonhard and 
Robinette had asked him if he was 
interested in Robinette™s job, 
and that Greuel had accepted the offer and had been doing the 
job for about 2 to 3 weeks.  Once again, according to Greuel, 
Leonhard was summoned and again claimed that Greuel was 
lying.  According to Greuel the conversation became heated as 
he claimed that records would es
tablish that he had been doing 
Robinette™s job for several weeks.
  Again, Greuel did not ini-
tially testify that he told the Webers that Leonhard had said that 
the raise was being given so that Greuel would stop his union 
activity.  As the conversation was ending, according to Greuel, 
one of the Webers asked him if he was willing to issue a retrac-
tion concerning his statements in
 the union leaflet, and Greuel 
responded that at the earlier m
eeting with Buelt, Buelt had 
asked if he was willing to get a retraction from the Union, and 
Greuel had told Buelt that he would do so.  When asked to 
explain why he would agree to get a retraction concerning the 
statement if he had been insisting that the statement was true, 
Greuel testified that it was ﬁjust to blow, you know, the com-
pany off.  I mean I figured it would blow over in a couple days 
so I wouldn™t worry about it.ﬂ  Later, in response to a leading 
question, Greuel testified that 
he did tell both Buelt and Weber 
that Leonhard had offered him th
e raise to stop engaging in 
union activity.  
David Weber testified that no 
meeting such as Greuel de-
scribed above ever occurred.  
He denied making any of the 

statements attributed to him by Greuel during the alleged meet-
ing. On December 13, VanderMale met with Greuel in Vander-
Male™s office; also present 
were Supervisors Leonhard and 
Fleischmann.  According to Greuel, VanderMale had a copy of 
the union leaflet featuring Greuel; he asked Greuel if it was 
true, and Greuel said that it was.   VanderMale asked Greuel to 
explain the circumstances, and Greuel again explained that 
Leonhard had offered him Robinette™s position and that he had 
accepted the offer.  Again, Greuel did not testify that he told 
VanderMale that Leonhard had said
 that he was giving him the 
raise to stop his union activity.  VanderMale asked Leonhard if 
this was true, and Leonhard denied that it was.  Again, accord-
ing to Greuel, he asserted that there were records that would 
establish that he had been doi
ng Robinette™s job for several weeks and that the conversa
tion between he and Leonhard 
again became heated as words were exchanged.  VanderMale 
then said that Greuel had told Buelt earlier that he would be 
willing to get retraction, and yet there still was no retraction.  
VanderMale then read a statement that said that the leaflet was 
not true.  According to Greuel, VanderMale said that Greuel 
would have to sign the statement; Greuel testified that he told 
VanderMale that he would not sign the statement.  VanderMale 
then told Greuel that if he did not sign the statement he would 
be terminated that morning.  Greuel claims that he said he then 
would sign the statement, but he
 would write that he signed it 
under duress.  VanderMale allegedly again directed Greuel to 
sign the statement or be terminated.  The General Counsel al-
leges that by these statements
 Respondent unlawfully threat-
ened Greuel.  Greuel then signed a statement that reads:  
 My statement suggesting the Company has offered me money 

in return for not organizing for the Union, that the Company 
is throwing money around to stop union organizing, or any 
comments attributed to me referring to a deal to stop my un-
ion organizing are blatantly untrue and were never said by 
me. 
 According to Greuel, after he signed the statement he was told 
by Fleischmann that he would go 
back to his old job and that he would get Robinette™s job after the election.  Also according to 

Greuel, Leonhard also told him th
at he would return to his old 
job, but that after the election he would get Robinette™s posi-
tion.  Greuel allegedly replied 
that he did not think what the 
company had done was fair, but he had no choice.  Leonhard 

then supposedly told Greuel to watch his step, that he was a big 
target now, and that if Greuel did not watch his step he would 
be terminated.
11  Leonhard denied he told Greuel that he was a 
ﬁtarget.ﬂ  
At the hearing, Greuel explained that he signed the retraction 
because he was fearful for his job because he was on parole at 

the time and had to remain employed.
12  Respondent then dis-
tributed this statement to employees together with its own leaf-
let that quoted from the Union™s leaflet and asserted that the 
Union™s leaflet was not true.  
Fleischmann testified that he 
was present during a conversa-
tion with Greuel concerning the 
leaflet that occurred in Van-
derMale™s office on December 13.  Also present was Leonhard.  

Fleischmann testified that Vand
erMale asked Greuel about the 
leaflet, and Greuel said that it was just something that was 
made up and was not really true. 
 VanderMale then said that if 
the leaflet was not true, then they should be able put out a 

statement saying that the leaflet was untrue.  Greuel agreed and 
then signed the retraction that was prepared for his signature.  
Fleischmann denied that VanderMale threatened Greuel in any 
way if Greuel failed to sign the retraction, or that Greuel other-
wise protested signing that docume
nt.  Fleischmann also denied that he told Greuel that Greuel would get Robinette™s position 

after the election.  Indeed, Fleischmann testified that he did not 
even know what that was referri
ng to.  Leonhard also testified 
that he was present at that meeting.  His testimony, in general, 
corroborates Fleischmann™s testimony.  VanderMale testified 
that during the meeting Greuel said that the statement in the 
leaflet was not true and Greuel agreed to sign the retraction.  
VanderMale denied that he threatened to discharge Greuel if he 
refused to sign the retraction. 
I do not credit Greuel™s version of these events where his tes-
timony is contradicted by Responde
nt™s witnesses, except that I 
conclude that Greuel was o
ffered Robinette™s position by 
Leonhard and actually began to 
perform some of the functions; 
documentary evidence supports this conclusion.  However, 
concerning the allegation in the amended complaint that Greuel 
was offered a raise to stop his union activity, I have noted 
above how Greuel has consistently 
failed to testify that he men-
                                                          
 11 Interestingly, except as specifically indicated above, the General 
Counsel does not contend that Greuel™s version of the foregoing events 
violated the Act. 12 Greuel had been convicted of 
committing two felonies in 1989.  
The convictions were for first-degree and second-degree sexual assault.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 22tioned this important fact to his supervisors when they allegedly 
asked him about the matter.  It 
was only in response to a lead-
ing question that Greuel testified that he did tell both Buelt and 
Weber that Leonhard had offered 
him the raise to stop engaging 
in union activity.  I do not credit Greuel™s testimony either that 
the offer was made or that he told
 his superiors about it.  First, I 
have already noted the leading nature of the question.  Also, 
earlier I had asked Greuel whether his first version of the con-
versation he had with Buelt was all that he had told Buelt about 
his conversation with Leonhard 
concerning the raise, and 
Greuel answered me in the affirmative.  Moreover, it seems 
unlikely that Greuel would assert that the leaflet was true and 
then quickly agree to a retraction 
at its first sugge
stion.  Instead, 
I have determined to credit Fl
eischmann™s account of the meet-
ing that occurred in VanderMal
e™s office on December 13.  In 
addition to the inherent probabilities based on the record as a 
whole, my questioning of Fleisc
hmann convinces me that his testimony concerning that incident is more believable than the 
testimony of Greuel. I also credit the testimony of Weber and 
Buelt over Greuel concerning these events.  It follows from 
these credibility resolutions th
at the allegations of the com-
plaint concerning the offer of a raise to stop union activities and 

the threat of discharge must be dismissed.   
Greuel then spoke with the Union about the matter, and the 
Union issued another leaflet that showed a photograph of 
Greuel, among other empl
oyees, that stated: 
 We on the third shift are tired of the company [sic] psycho-
logical campaign.  We think it is outrageous for the company 
to call someone in the office alone and threaten their job if 
they don™t sign something.  There will be no more of this after 
the union wins. 
 The General Counsel also a
lleges that Respondent unlaw-
fully enforced a rule that prohibited employees from discussing 
the Union during nonworktime in nonwork areas.  In support of 
this allegation, the General Counsel relies on the testimony of 
Greuel that around the time the 
leaflets discussed above were 
distributed he was meeting with about 10 other employees in 

the lunchroom during lunchtime;
 they were discussing the un-
ion campaign and preparing to distribute union literature when 

Buelt came up to them and took the literature from the table 
and threw it into the garbage and told the employees to break 
up the meeting, that they could not do it on company property.  
None of the 10 employees who 
were allegedly present were 
called to corroborate this testimony.  Buelt testified that he 
recalled an incident where Greuel was distributing literature to 
employees who were on worktime in a work area.  He told 
Greuel that he could not do that and that he had to vacate the 
area.  He denied any incident occurred as described above by 
Greuel.  I am not persuaded by Greuel™s testimony alone that 
this incident in fact occurred as he described it.
13  It follows that 
I shall dismiss that allegation of the complaint.   
                                                          
                                                                                             
13 Greuel also testified that shortly before the Union™s reply leaflet 
issued he heard from employees El
em, Jones, and another employee 
that Leonhard had taken their union bu
ttons off and threw them into the 
furnace.  While these employees we
re together, Leonhard approached them and took the union button off of Elem™s shirt and threw it on the 
ground.  Greuel then told Leonhard that he was going to report Leon-
hard to Buelt.  Continuing with Greuel™s testimony, he then reported 
the incident to Buelt, who said that 
he would look into it.  According to 
Greuel, the next day he and Jones were at work and Leonhard ap-
proached them and took Jones™ union 
button off of his shirt and threw it 
As indicated, the election o
ccurred on January 5 and 6.  
Greuel was an observer for the Union at the election. Greuel 
testified that on about January 2, 
after he had been selected to 
serve as an election observer, he was approached by Leonhard 
who told him that he could not serve as an observer on ﬁcom-
pany time,ﬂ that Greuel could not
 punch in on that day.  Greuel 
replied that he knew that.  Greuel also stated that Leonhard told 
him on that occasion that if he
 was late Leonhard was going to 
write him up.  While the Genera
l Counsel does not allege that 
this incident constitutes an unfair labor practice, he argues that 
it shows animus.  Based on my
 overall determination of 
Greuel™s credibility, I do not credit Greuel™s testimony concern-

ing this incident.   
After the election Greuel continued his union activity.  On 
January 9, he noticed that ne
w employees were added to his 
shift.  At lunchtime he appro
ached new employee Eugene Bo-
ben and spoke to him about the Union.  He gave Boben some 
literature, and Boben signed a union membership card.  Greuel 
put a union button on Boben™s sweatshirt; as he was doing so, 
Greuel noticed that Leonhard was nearby.   
After the election Greuel was elected to be a union steward 
for the third shift.  Greuel then wore a button that indicated that 
he was a steward on behalf of the Union.  On January 17, 
Greuel presented VanderMale with a document that listed the 
names of six employees and clai
med that the employees were 
entitled to receive double time pay for working during the pre-

vious Thanksgiving holiday period.
14  VanderMale replied that 
he would look into the matter.
15   2. Greuel™s work record 
Greuel was disciplined for his 
poor absenteeism.  However, 
the last discipline he received for this problem was August 19, 
1994, and it does not appear that this was a problem thereafter.  
On January 7, 1993, Greuel received a verbal warning for leav-
ing his work area and going to the locker room before the whis-
tle sounded for the end of the shift.  On February 26, 1993, 
Greuel received a final written warning for committing the 

same offense.  He was warned that further such conduct will result in his termination from employment.  On April 21, 1994, 

Greuel received a written warning for being in the locker room 
20 minutes early; he was advised 
that he could not go to the 
locker room to wash up until the warning bell sounded 7 min-
 on the ground, saying that he did not have to listen to Buelt.  The Gen-
eral Counsel did not present any corroboration for this testimony, de-
spite the fact that Jones and Elem were open union adherents.  Nor did 
the General Counsel allege in th
e complaint that this conduct was 
unlawful.  I do not credit Greuel™s testimony in this regard and con-
clude that the General Counsel has failed to meet his burden of persua-
sion to establish that these events in
 fact occurred as Greuel described 
them. 
14 Earlier, Greuel had claimed th
e extra pay on behalf of 11 employ-
ees, but he had been subsequently in
formed by Leonhard that not all 11 
were entitled to the extra pay, so Gr
euel then limited his claim to 6 
employees. 
15 VanderMale denied that he has seen the document before the hear-
ing in this case.  I do not credit the denial.  During his testimony, 
Greuel explained that the document 
that he handed to VanderMale was 
a result of a modification of an earlier document, and that the earlier 
document was modified as a result of a conversation he had with Leon-
hard on the subject of the document.  Leonhard did not deny this testi-
mony.  Under these circumstances, I 
conclude that it is unlikely that 
Greuel would have such a convers
ation with Leonhard, construct a 
document addressed to VanderMale but then not give the document to 
VanderMale.   
 ALUMINUM CASTING & ENGINEERING CO. 23utes before the end of the shift.  He was warned that if such 
conduct continues he wi
ll be suspended. On January 3, Greuel was standing in the doorway between 
the foundry, where he worked, and the machine shop, where he 
was conversing with an employee 
of the machine shop.  This 
conversation lasted about 5 minutes and occurred during work-
time.  Greuel was about 10 to 20 feet from his workstation; the 
other employee was about 30 to 
40 feet away from his work-
station in the machine shop.
16  The next day Greuel was given 
an employee warning notice that read ﬁleaving the work area to 
engage in conversation and social
ization in another department 
where he should not have been without permission.  He has been warned about this in the past.ﬂ  The document indicated 
that it was a ﬁwritten warningﬂ and the word ﬁfinalﬂ was added; 
it stated that further disciplinary action up to and including 
termination of employment will result from continued failure to 
comply with company standards.  It was signed by Greuel, 
Leonhard, and VanderMale.  There 
is no evidence that the other 
employee was disciplined in any way for being away from his 
workstation. VanderMale testified concerning th
is event; he stated that he 
asked Greuel if he had been in
 the machine shop ﬁgas bagging,ﬂ 
and Greuel admitted that he had been.  VanderMale then an-
nounced that he was giving Greuel a final written warning.   As 
Respondent emphasizes in its brief, the General Counsel does 
not allege that this warning was unlawful. 
The General Counsel alleges that Respondent unlawfully 
suspended Greuel for 3 days on January 10.  The events leading 
to the suspension began on January 10, when Greuel was work-
ing in plant 2.  The toilet facilities there were not usable and 
there was a sign posted on the door that employees should use 
the facilities in plant 1.  At about 5:30 a.m., Greuel went to 
plant 1 to use the facilities.  Greuel admits that while he was 
there he encountered a friend and they talked for about 10 min-
utes; Greuel was on working time while his friend was not.  
While they were talking a security guard observed them.  

Greuel completed his shift at 7 a.m., and then returned later that 
night to begin his next workday.
  At that time he was sum-
moned into an office where Buelt and Leonhard were present.  
According to Greuel, he asked if
 he could have employee Elem 
as a witness for the meeting, and Buelt replied that it would not 

be necessary.  Buelt said that Greuel was suspended and that he 
should go home.  Greuel asked why, and Buelt answered that 
Greuel would find out everything he needed to know when 
Greuel met with VanderMale at 8 a.m. the next day.  Greuel 
protested that the suspension was bullshit and harassment; he 
then punched out and went home. 
 The next day, January 11, 
Greuel reported to VanderMale™s office at 8 a.m.; also present 
there was Leonhard.  Greuel again asked for an employee wit-
ness: again this request was denied.  VanderMale said that 
Greuel was being suspended for 3 days for being away from his 
work area; that Greuel had been in plant 1 at 5:30 a.m.  Greuel 
said that he was in plant 1 using the toilet facilities because the 
plant 2 facilities were having 
problems.  VanderMale replied 
that that was bullshit, that he knew what Greuel was doing 
there; that Greuel was talking and socializing instead of using 
the bathroom.  VanderMale asked if Greuel talked to anyone 
while he was in plant 1, and Greuel admitted that he did.  Van-
                                                          
 16 Greuel testified that he was 
thereafter approached by Leonhard, 
but he gave conflicting accounts of 
what Leonhard told him.  Under 
these circumstances, I do not credit that portion of Greuel™s testimony.  
derMale said that he knew that Greuel was in plant 1 to organ-
ize for the Union and not to use the toilet facility.  Greuel asked 
for a copy of his suspension; the request was denied.  Then 
Greuel was asked to step out of the office.  When he returned to 
the office a few moments later VanderMale told Greuel that he 
would get a copy of his suspension when he returned to work 
from his suspension.   
VanderMale testified concerning 
his meeting with Greuel on 
January 11 using notes that he 
had made at the time.  Vander-Male testified that he asked Greuel if he remembered being 

given the prior final written warning, and Greuel said that he 
did.  VanderMale then asked if Greuel was in the locker room 
away from his workstation, and Greuel conceded that he was 
there for only 10 minutes.  VanderMale then asked if Greuel 
was there using the toilet facilities, and Greuel answered that he 
was not.  Greuel further agreed 
that he had not punched out but 
was still on the clock at that time.  VanderMale then suspended 

Greuel for 3 days and warned him next time he may be faced 
with termination.   
On January 14, after serving the suspension, Greuel was 
given a copy of the suspension notice.  According to Greuel, 
Leonhard told him that he had to
 sign the notice.  Greuel re-
fused, asserting that he did not 
agree with it.  Leonhard finally 
told Greuel that VanderMale had said that if Greuel did not sign 
the notice, he would be fired.  Greuel then signed the notice.  
The suspension notice indicated th
at Greuel was suspended for 
ﬁ[l]eaving work station without 
permission.  Being away from 
your workstation for significant periods of time for non-
emergency, non-work, non-pers
onal hygiene reasons.  You 
have been warned repeatedly bo
th verbally and in writing (1Œ
495).ﬂ  The notice warned that continued failure to comply with 
company standards may result in 
termination of employment.   
Leonhard testified that he did not recall the January 10 inci-
dent very well, but he did deny that he threatened Greuel with 
discipline if he refused to sign the suspension notice.  He did 
recall searching in the bathroom for Greuel by himself and 

thereafter looking for Greuel  
alone.  Buelt, who was no longer 
employed by Respondent at the 
time of the hearing, testified 
that he recalled an incident 
involving Greuel where Leonhard 
reported that Greuel was not at 
his workstation.  He testified 
that he and Leonhard together looked for Greuel in the bath-
room and in other areas but did not find Greuel for a period of 
30 minutes, when he was encountered outside the bathroom.  
At that time Greuel claimed that he had been in the bathroom.  
Buelt and Leonhard said no, he was not because they had been 
in there looking for him and had not seen him.  According to 
Buelt, Greuel became agitated and very boisterous; Buelt told 
Greuel to stop.  Buelt then conferred with Leonhard and sug-
gested that Greuel be suspe
nded.  Leonhard then suspended 
Greuel. I have considered the conflicting testimony concerning the 
January 10 and related matters, a
nd I have again decided not to 
credit Greuel™s version to the extent that it is contradicted by 
Respondent™s witnesses.    
On January 19, according to Greuel, he became sick while at 
work.  During his break he vom
ited outside the facility while 
on break; several employees witne
ssed Greuel™s public illness.  
Shortly thereafter he again began to feel sick and went to the 
bathroom during working time, where he remained for about 20 
minutes.  As he went in the ba
throom he saw an employee, as 
he left the bathroom he again saw the employee; this time Buelt 

and another employee were also present.  Greuel returned to his 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 24work area.  Buelt, accompanied by Leonhard, then approached 
Greuel saying, ﬁI got you.  I got you.ﬂ  Greuel asked what Buelt 
was talking about, and Buelt said that Greuel had been away 
from his work area.  Greuel then said that he had been to the 
bathroom.  Buelt answered, ﬁNo, you weren™t.ﬂ  Buelt turned to 
Leonhard and asked Leonhard if he had checked the bathroom.  
Leonhard said that he had done so.  Buelt asked if Leonhard 
had seen Greuel in the bathroom; Leonhard answered no.  Buelt then asked Greuel how he could 
have been in the bathroom if 
Leonhard did not see him there.  Greuel replied that he did not 
know, but he had been in the bathroom.  The conversation then 
became more heated as Greuel protested that they were hassling 
him.  Buelt then said that Greuel was suspended, and he told 
Leonhard to escort Greuel to the locker room so that Greuel 
could change his clothes and leav
e.  At some point, Leonhard 
told Greuel that he was to return at 8 a.m. to see VanderMale.  

After Greuel changed his clothing, he told Leonhard that he had 
to make a telephone call.  Greuel
 explained that he did not have 
a car, and buses were not operating at
 that time so he had to call 
someone to pick him up and ta
ke him home.  Leonhard said 
that because Greuel was suspended he could not use company 

property; that he had to use the pay telephone outside the facil-
ity.  Greuel then cursed at Leonhard.  As they were leaving the 
facility they walked through the 
lunchroom where there is a pay 
telephone.  Greuel picked up th
e telephone to make a call, but 
Leonhard reached over and grabbed the telephone and hung it 
up saying, ﬁI told you, you can™t use company property.ﬂ  
Greuel and Leonhard then again exchanged words.  Greuel said 
that he had to use the telephone, that he did not know where 
there was another pay telephone nearby.  Leonhard then said, 
ﬁOkayﬂ and sat down while Greuel made his call.  Greuel then 
call Walter Parks, a union representative.   
Greuel further testified that that same morning he met with 
VanderMale.  Leonhard was present.  VanderMale said that he 
had received a report from Buelt 
and Leonhard that Greuel was 
away from his workstation fro
m 2:13 through 2:35 a.m.; he 
asked where Greuel was.  Greuel answered that he was in the 
bathroom.  VanderMale said th
at Leonhard claims that he 
checked the bathroom and Greuel was not there, and that Buelt 
and Leonhard went looking for 
him and could not find him until he walked out of the bathroom at 2:32 a.m.  Greuel said 
that he did not know how Le
onhard missed him.  VanderMale asked him if Greuel had his feet up in the air, and Greuel an-

swered, ﬁ[N]o.ﬂ  Greuel explained that he had been sick.  Van-
derMale then asked if Greuel informed his supervisor that he 
had been sick.  Greuel responded that he had not, and said, 
ﬁThis is new.  When did this st
art?  When do we have to start 
telling our supervisors that we we
re sick?ﬂ  VanderMale did not 
reply.  VanderMale asked if there were any witnesses, and 
Greuel named the employees and Buelt as having seen him 
come out of the bathroom.  VanderMale said that he had spo-
ken to one of the employees who 
could not be certain what time 
Greuel had come out of the bathroom, but the witness had indi-

cated that Greuel went into the bathroom at 2:13 a.m.  Van-
derMale said that they had made a decision that Greuel could 
go back to work if he promised that when he felt sick in the 
future he would inform his s
upervisor.  Greuel agreed, and 
went to work later that day.  There is no evidence that Respon-

dent has a rule that employees mu
st inform a supervisor before 
using the bathroom when they are sick. 
Leonhard testified that Greuel was off the work floor and so 
he went looking for Greuel.  Leonhard said that he looked in 
the bathroom and in other areas and he did not see Greuel in 

any of these areas.  He was then paged by Buelt, who advised 
him that Greuel was back his wo
rkstation.  He went to the 
workstation where both Greuel and Buelt were present, and 
Greuel was suspended and told to report to personnel the next 
morning.  The next morning Leonhard was present in Vander-
Male™s office where Greuel was given one last chance to stay at 
his workstation and was told to 
return to work as scheduled.  
Leonhard admitted that during his testimony at the unemploy-
ment compensation hearing that followed Greuel™s discharge he 
testified that when he met Greuel with Buelt that day Greuel 
explained that he had gone to the bathroom and that Greuel had 
a witness who saw him go to the bathroom, but Leonhard sus-
pended Greuel nonetheless without first talking to the witness.  
Leonhard further admitted during that hearing that when he 
subsequently did speak with the witness, that the witness con-
firmed he did see Greuel go to 
the bathroom at about 2:13 a.m., 
although the witness did not know what time Greuel came out.  

VanderMale testified that his di
sposition of this incident was 
not to do anything further on the matter than already had oc-
curred; he did not testify as to 
the specifics of the meeting or 
the reason how he reached his disposition. 
I first note that the General Counsel does not allege that any 
of the events of January 19 constitute an unfair labor practice.  I 
have determined to credit Greuel™s testimony concerning the 
events of January 19.  I note 
that Leonhard™s and VanderMale™s 
testimony were lacking in de
tail and was otherwise unconvinc-
ing concerning these events: Le
onhard™s testimony conflicted 
with his earlier version.  Greuel, in turn, seemed more comfort-

able and certain testifying about these events.  I infer that Van-
derMale learned from other employees that Greuel had, in fact, 
been visibly ill and therefore reasonably could have been using 
the bathroom facilities.  This is what lead VanderMale to allow 
Greuel to return to work.   
Greuel worked to the end of his shift into the morning of 
January 20.  At about 6:30 a.m., according to Greuel, Leonhard 
approached him, gave him his 
check, and said that VanderMale 
wanted to see him.  At 6:53 a.m., the normal wash\up time, 
Greuel says that he quit work, cleaned up, and went to Van-
derMale™s office.  Leonhard was 
again present.  According to 
Greuel, VanderMale said that the Company had reversed its 
earlier decision concerning Greuel™s absence from his work 
area the day before.  Greuel asked what was going on since the 
day before they had discussed th
at incident and the matter was 
closed.  VanderMale said that the Company had decided to 

terminate Greuel for being away from his workstation.  Again 
heated words were exchanged.  Greuel asked for a copy of his 
termination notice; VanderMale sa
id no.  Greuel asked for his 
last paycheck, and VanderMale sa
id that Greuel could call 
Monday and then come pick it up.  Greuel was then escorted 
from the building. 
Steffenson testified that on the 
day Greuel was fired he saw 
Greuel in the locker room at about 6:30 a.m.; he observed 
Greuel sitting on a bench at his locker putting on or taking off 
his shoes.  Steffenson did not say anything to Greuel; instead he 
reported the matter to his superior, Leon Weber, who advised 
Steffenson to pass the information on to Leonhard, which 
Steffenson did.  Steffenson later te
stified that he saw Greuel in 
the locker room between 6:30 and 6:45 a.m.  He was unable to 
specify whether Greuel was dressed in work clothes or whether 
he was wearing street clothes. 
 Steffenson did not recall if he went to search for Greuel afterward.  He returned to the locker 
 ALUMINUM CASTING & ENGINEERING CO. 25room to assemble his crew.  Stef
fenson testified that he did not 
think that Greuel was still in the locker room at that time.  
Steffenson said that he wrote a report describing what had oc-
curred.  That report reads: 
Incident Report 
On Friday 1/20/95 at 6:40 AM I went to the mens [sic] locker 
room to see if I had any 1st shift employee™s [sic] in there to 
see what jobs I could run.  My
 employee™s [sic] start at 6:45 
start time.  I noticed Jeff Greuel sitting on the bench with his 
legs crossed changeing [sic] his 
shoes.  I went back to Dave 
Weber [sic] office and told him Jeff was in there early.  Jerry 

Ace/Co security guard was also in the office having a meeting 
with Dave.  Dave ask [sic] me to call Don Leonard to have 
him meet me in the locker room.  Don met me at 6:45 a. m.  
Either [sic] of us could see Jeff in there at this time.  We con-
tinued to look for Jeff and I didn™t see him until 6:54 and he 
was then washing up.  I then reported the incident to Dave 
and he told me to suspend Jeff and to see Jim VanderMale.  I 
escorted Jeff to Personal [sic] and asked him to wait there un-
til Jim arrives. 
 Leonhard testified that he 
was paged on January 20 by 
Steffenson at about 6:35 to 6:40 
a.m. and told that Greuel was 
away from his work station and was in the locker room chang-
ing his clothes.  Leonhard procee
ded to meet with Steffenson, and they went to the locker room; however, Greuel was not 
there.  Leonhard testified that he then went to Greuel™s work-
station, but Greuel was not there either, and Leonhard did not 
see Greuel at all on the shop floor between 6:45 and 7 a.m.  
Leonhard was present for the meeting that followed in Van-derMale™s office.  Leonhard testified that the only thing that he 
recalled was that when VanderMale asked Greuel if he had 
anything to say, he answered, 
ﬁI screwed up.ﬂ  Leonhard admit-ted that during the unemployment compensation hearing he had 

testified that when he went to 
the locker room at 6:45 a.m. he 
saw Greuel there sitting in front of the locker ﬁhalf changed.ﬂ  
This, of course, was in direct conflict with the testimony he 
gave in this proceeding and with the testimony of Steffenson, 
who did not testify at the unemployment compensation hearing.   
VanderMale testified that at the discharge meeting Greuel 
did not deny that he had left the 
work area; in fact, according to 
VanderMale, Greuel stated that he screwed up.  No one raised 

their voice during the meeting.   
Employees are permitted to leave their workstations 7 min-
utes prior to the end of the shift for wash up.  Fleischmann testified that employees can be away from their workstations, 
ﬁbut not for a long duration.ﬂ  He explained that an employee in 
the heat treat department could walk from one end of the build-
ing to another part of the building, a distance of about 120 feet, 
and that would not be improper, 
but if someone left the depart-
ment to go from one plant to anot
her, that would be improper.  
Fleischmann clarified that a shor
t duration of time was about 5 
minutes.  Fleischmann also admitted that it would not be im-
permissible for an employee to leave the work area to use the 
bathroom, but that if they were
 ill and frequently using the 
bathroom he would expect the employee to inform a supervisor 
of his condition, although that 
was not required.  Concerning 
the seriousness of being in the locker room prior to normal 
wash up time, Steffenson testified that it depended on how 
many times it had happened.  He
 explained that an employee 
would not be fired for being in the locker room early if it was 
the first time that it happened; that the first offense would trig-
ger a verbal response from Respondent.  Then the other steps 
would normally be followed, in
cluding a written warning, sus-
pension, and then termination. 
Concerning the events of January 20, I do not credit the tes-
timony of Greuel; I find his story that he was fired simply be-
cause Respondent changed its mind concerning the events of 
the previous day to be highly unlik
ely.  On the other hand, I did 
not find the testimony of Leonhard concerning this incident to 
particularly persuasive either.  I have determined to credit the 
testimony of Steffenson.  His 
testimony is supported by his 
written report; there is no reason to believe that the report was 

not written near the time of the incident, and I conclude that it 
is highly unlikely that he would 
have completely fabricated the 
incident at that time.  Based 
on Steffenson™s testimony, it seems 
more likely that VanderMale™s 
testimony concerning the dis-
charge conversation is more accurate than Greuel™s.   
Greuel filed a claim for unemployment compensation bene-
fits.  The claim was denied on the basis that Greuel was termi-
nated for ﬁmisconduct connected 
with the work for the em-
ployerﬂ as defined by Wisconsin
 law.  The administrative law 
judge in that case based his conclusion in this regard on the 
testimony of Respondent™s wi
tnesses, who he found more credible than Greuel.
17 3. Respondent™s discipline pattern 
The General Counsel contends that Greuel was subjected to 
disparate treatment.  In support of this assertion he presented 
evidence concerning certain other employees who were termi-
nated by Respondent.  Employee Vargas began working for 
Respondent on August 24, 1988, 
and was terminated Septem-
ber 15, 1993, for trying to break into lockers.  In 1993, Vargas 

received seven written warnings before he was fired.  The 
warnings were for work-related job performance, eating or 
drinking in a restricted area, overstaying his break, a workre-
lated problem, a safety violation, again for eating in a restricted 
area, and for being a no-call, no-re
port.  In total, Vargas re-
ceived 19 disciplinary actions during a 48-month period.  Em-
ployee Williams received eight warnings during his 15 months 
of employment with Respondent
.  Those warnings were for defective work, leaving his work
station, and attendance.  The 
records show that despite the fact that Williams was warned 
that if his conduct continued he would be terminated Respon-
dent did not terminate him but 
instead continued to issue him 
discipline short of discharge as
 his pattern of conduct contin-
ued.  Employee Esquivel was 
employed from March 16, to 
June 1, 1993.  On April 20, he received a written warning for 
attendance; on May 4, he was 
suspended because he was found 
sleeping in the restroom; on Ma
y 18, he received another writ-
ten warning for an unexcused absence; on May 29, he received 
a warning for failing to follow directions, resulting in his dis-charge on June 1 for insubordination.  Employee Daniels was 
employed beginning August 5, 1991.  He received a warning on 
November 7, 1991, for failing to use ear protection; he received 
a warning on October 28, 1992, for failing to show up for work 
or call in.  On November 6, 1992, he was suspended for 2 days 
for sleeping in the restroom.  
The suspension notice indicated 
                                                          
 17 The General Counsel argues that the judge™s finding in that case 
should be given little weight.  In suppor
t of that argument he read from 
the transcript of that proceeding a portion of VanderMale™s testimony 
where he refused to give the name
s of the employees who allegedly 
complained about Greuel to Responde
nt.  I simply consider this evi-
dence as one factor among many in 
reaching my credibility resolutions. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 26that Daniels had been warned before about disappearing from 
the work area for long periods of time, and this was his final 
warning.  On June 17, 1993, he received a written warning 
defective and unsafe work and 
on July 2, 1993, he was termi-
nated for insubordination.  Employee Albert was employed 
from February 26 to August 19, 1994.  On March 7, 1994, he 
received a warning for violating a safety rule by wearing jew-
elry; on March 10, 1994, he rece
ived a warning for poor work-
manship; on March 31, 1994, he received a warning for wasting 

time.  On May 25, 1994, he received a final written warning for 
being away from his workstation for about 28 minutes.  On 
August 16, 1994, he received a written warning for unaccept-
able attendance.  He thereafter quit when he was faced with the 
prospect of a 3-day suspension for attendance.   
Respondent presented the follo
wing evidence.  Employee 
Belcher was hired May 18, and fi
red June 3, 1993.  On May 24, 
he received a warning for taking 13 minutes, instead of 10 min-

utes for break.  On May 27, he received a warning for low pro-
ductivity.  On June 2, he receiv
ed a warning for low quality and 
defective work; he received a written warning for again taking 

too long for break.  Notes pertai
ning to Belcher™s discharge 
indicate that he had been c
onstantly disappearing from the 
worksite the day before his di
scharge.  Employee Anderson 
was discharged February 8, 199
3, exhibiting erratic behavior 
consisting of a shouting match 
and threatening behavior; Re-
spondent suspected that he was under the influence of alcohol 

and drugs. 4. Analysis
 The analysis set forth in 
Wright Line18  governs the determi-
nation of whether Respondent violated Section 8(a)(3) and (1) 
of the Act by discharging Greuel.  The Board has restated that 
analysis as follows: 
 Under Wright Line
, the General Counsel must make a prima 
facie showing that the employee™s protected union activity 
was a motivating factor in the decision to discharge him.  
Once this is established, the burden shifts to the employer to 
demonstrate that it would have taken the same action even in 
absence of the protected union activity.
7  An employer cannot 
simply present a legitimate reason for its actions but must per-

suade by a preponderance of the evidence that the same action 
would have taken place even in
 the absence of the protected 
conduct.
8 Furthermore, if an employer does not assert any 
business reason, other than one found to be pretextual by the 
judge, then the employer has not shown that it would have 
fired the employee for a lawful, nondiscriminatory reason.
9 ________________ 
7 NLRB v. Transportation Management Corp., 
462 U.S. 393, 
400 (1983). 
8 See GSX Corp. v. NLRB,
 918 F. 2d 1351, 1357 (8th Cir. 
1990) (ﬁBy asserting a legitimate reason for its decision and 
showing by a preponderance of th
e evidence that 
the legitimate 
reason would have brought about the same result even without the 
illegal motivation, an employer can establish an affirmative de-
fense to the discrimination charge.ﬂ) 
9 See Aero Metal Forms,
 310 NLRB 397, 399 fn. 14 (1993).
  T & J Trucking Co.,
 316 NLRB 771 (1995).  This was further clarified in 
Manno Electric
, 321 NLRB 278 (1996).  
As indicated, the General Counsel alleges that Greuel was 
unlawfully suspended on January 10 and then unlawfully dis-
                                                          
 18 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982). 
charged on January 20.  I apply the standards set forth above to 
determine whether the General Counsel has met his initial bur-
den.  There is no doubt that Gr
euel was an active, leading sup-
porter of the Union.  There is also no doubt that Respondent 
was aware of his union activities; VanderMale admitted at the 
hearing that Respondent knew that Greuel had supported the 
Union.  The record further es
tablishes that Respondent was hostile to unionization.  I have set forth above some of Respon-
dent™s  campaign literature that graphically demonstrated this 
hostility.  Even more importantly, I have concluded that Re-
spondent™s animus toward the Union lead it to violate the Act.  
I have concluded that Respondent
 unlawfully failed to grant 
employees a pay raise, maintained unlawful rules, unlawfully 
paid employees for damage to their vehicles, and committed 
other violation of Section 8(a)(1).
  Finally, the element of tim-
ing supports the General Counsel™s case; both the suspension 

and discharge occurred shortly after the election results showed 
that Respondent had lost the el
ection and was seeking to have 
the results set aside and another election held.  Based thereon, I 

conclude that the General Counsel has met his initial burden to 
support the allegations.   
I now examine whether Responde
nt has met its burden of es-tablishing that it would have en
gaged in the same conduct even 
absent Greuel™s union activity.  Turning first to the suspension, 
I have concluded, and Greuel 
himself admitted, that he did 
engage in misconduct by engaging in a lengthy conversation 
with a fellow employee in the restroom.  Thus, contrary to the 
General Counsel™s argument in his brief, this is not a case of a fabrication or pretext from which improper motive may be 

inferred.  There is no credible evidence in the record that Re-
spondent has tolerated such conduct in the past from Greuel or 
from any other employee.  Thus some discipline seems to be 
justified.  Examining Greuel™s record, I have set forth above his 
past history concerning being away from his work area.  In-
deed, on January 4, Greuel had been issued a ﬁfinalﬂ written 
warning for conduct similar to 
that he had engaged in on Janu-
ary 10, a warning that the General Counsel does not allege was 
unlawfully given to Greuel.  Co
nsidering Greuel™s past conduct 
and the recent warning, a su
spension seems appropriate and 
consistent with the notion of es
calating discipline.  The General 
Counsel, in his brief, does not set forth a specific argument as to why the suspension was unlawful.  I conclude that Respon-
dent has established that it w
ould have suspended Greuel for 
his misconduct even absent his uni
on activity.  I shall dismiss 
this allegation of the complaint.  
Turning now to the discharge, I have rejected the General 
Counsel™s argument, made in hi
s brief, that Respondent fabri-
cated the events that lead to Greuel™s discharge.  I again note 

that Greuel engaged in misconduct
 of the same type for which 
he had been previously first wa
rned and then suspended. Thus, 
in a period of about 2 weeks,
 Gruel had on three occasions 
committed similar acts of misconduct. I cannot conclude that 

Respondent would have tolerate
d misconduct so rapidly repeti-
tive that it borders on defiance. I have examined the work re-

cords of employees cited by th
e General Counsel, but I am 
unable to conclude that Greuel was subjected to disparate treat-
ment.  None of those employees engaged in the misconduct 
Greuel did in such quick succession.  Under these circum-
stances, I am persuaded that
 Respondent would have dis-
charged Greuel even if he had not engaged in union activity.  I 

have little doubt that Respondent 
was not upset at the turn of 
events that lead to Greuel™s discharge, but I conclude that it was 
 ALUMINUM CASTING & ENGINEERING CO. 27Greuel™s continuing pattern of misconduct that gave Respon-
dent the opportunity to discharge him.  I shall therefore dismiss 
this allegation of the complaint. 
CONCLUSIONS OF 
LAW 1.  Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(
6) and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  By threatening employees to use unlawful means to main-
tain a union-free status, and by 
indicating to employees that it 
would be futile to engage in union activity, Respondent vio-
lated Section 8(a)(1) of the Act. 
4.  By failing to continue its practice of conducting annual 
wage surveys and based there
on, granting annual wage in-
creases in 1995 to date, because employees voted in favor of 

the Union, Respondent violated Section 8(a)(3) and (1) of the 
Act. 
5.  By failing to announce a wage increase on about January 
6, 1995, by advising employees on 
February 5, 1995, that there 
would be no wage increase, and 
by blaming the Union in June 
1995 for the failure to grant a wage increase, all because em-
ployees voted in favor of the 
Union, Respondent violated Sec-tion 8(a)(1) of the Act. 
6.  By maintaining a no-solicitat
ion rule that did not clearly 
indicate that employees are permitted to engage in solicitation 
during nonworking time, Respondent violated Section 8(a)(1) 
of the Act. 7.  By suggesting that employees who supported the Union 
should quit their employment, Re
spondent impliedly threatened 
employees with reprisals becau
se of their union activity, 
thereby violating Section 8(a)(1) of the Act. 
8.  By soliciting the identity of employees who ﬁpressureﬂ 
employees into engaging in union activity, Respondent violated 
Section 8(a)(1) of the Act. 
9.  By paying for vehicle dama
ge to employees who asserted 
that the damage was caused 
by union supporters, Respondent 
violated Section 8(a)(1) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act.  I have concluded that Respondent 
maintained in its handbook for 
employees a s
ection entitled 
ﬁWhat about a Unionﬂ that contained a sentence, described 

above, which was unlawful.  I 
shall order Respondent to re-
scind that sentence from its handbook. 
Having found that Respondent unla
wfully failed to continue 
its practice of conducting annual wage surveys and, based 
thereon, of granting annual wage
 increases in 1995 to date, I 
shall order Respondent to resume
 that practice and make em-
ployees whole for the wage increases they would have received 
in 1995 and each year thereafter but for Respondent™s unlawful 
conduct.  The exact amounts of 
the wage increases due em-
ployees shall be determined in compliance proceedings, and 
shall be computed to the extent appropriate as prescribed in 
Ogle Protection Service, 
183 NLRB 682 (1970).  At the com-pliance stage Respondent shall be given the opportunity to es-

tablish that even if it had followed its normal practice concern-
ing annual wage increases, no in
crease would have been given 
in a particular year. 
Having found that Respondent maintained an unlawfully 
overbroad rule restricting employ
ee solicitation, I shall order 
Respondent to rescind the rule. 
[Recommended Order omitted from publication.] 
 